Exhibit 10.46

Execution Version

 

 

EVERCORE MEXICO PARTNERS III, L.P.

An Ontario Limited Partnership

Amended and Restated

Limited Partnership Agreement

Dated as of June 4, 2012

 

 

 



--------------------------------------------------------------------------------

NOTICE

NEITHER EVERCORE MEXICO PARTNERS III, L.P. NOR THE LIMITED PARTNER INTERESTS
THEREIN HAVE BEEN OR WILL BE REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, THE U.S. INVESTMENT PARTNERSHIP ACT OF 1940, AS AMENDED, THE
SECURITIES LAWS OF ANY OF THE STATES OF THE UNITED STATES OR THE SECURITIES LAWS
OF ANY FOREIGN JURISDICTION.

THE DELIVERY OF THIS LIMITED PARTNERSHIP AGREEMENT SHALL NOT CONSTITUTE AN OFFER
TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY OFFER,
SOLICITATION OR SALE OF LIMITED PARTNER INTERESTS IN EVERCORE MEXICO PARTNERS
III, L.P. IN ANY JURISDICTION IN WHICH SUCH OFFER, SOLICITATION OR SALE IS NOT
AUTHORIZED OR TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER,
SOLICITATION OR SALE.

THE LIMITED PARTNER INTERESTS IN EVERCORE MEXICO PARTNERS III, L.P. ARE SUBJECT
TO RESTRICTIONS ON TRANSFERABILITY AND RESALE, MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES LAWS
AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
REQUIREMENTS AND CONDITIONS SET FORTH IN THIS LIMITED PARTNERSHIP AGREEMENT.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1    SECTION 1.1  

Definitions.

     1    SECTION 1.2  

Terms Generally.

     9   

ARTICLE II GENERAL PROVISIONS

     10    SECTION 2.1  

Formation.

     10    SECTION 2.2  

Partners.

     10    SECTION 2.3  

Name.

     10    SECTION 2.4  

Liability of the Partners Generally.

     10    SECTION 2.5  

Term.

     11    SECTION 2.6  

Purpose; Powers.

     11    SECTION 2.7  

Principal Place of Business.

     12    SECTION 2.8  

Office.

     12    SECTION 2.9  

Admission of Limited Partners

     12   

ARTICLE III MANAGEMENT AND OPERATION OF THE PARTNERSHIP

     13    SECTION 3.1  

General Partner.

     13    SECTION 3.2  

Exculpation and Indemnification.

     14    SECTION 3.3  

Officers.

     15   

ARTICLE IV DISTRIBUTIONS

     15    SECTION 4.1  

Distributions — General Principles and Definitions.

     15    SECTION 4.2  

Amounts and Priority of Distributions.

     16    SECTION 4.3  

Certain Adjustments in Profit Sharing Percentages.

     17    SECTION 4.4  

Repurchase Rights Following Termination of Employment and Default with Respect
to Capital Contributions.

     17    SECTION 4.5  

Holdback Account; Payment of Give-Back Obligation to the Fund.

     18   

ARTICLE V CAPITAL CONTRIBUTIONS AND CAPITAL COMMITMENTS; ALLOCATIONS; EXPENSES

     21    SECTION 5.1  

Capital Contributions.

     21    SECTION 5.2  

Capital Accounts.

     22    SECTION 5.3  

Allocations of Profits and Losses.

     23    SECTION 5.4  

Special Allocations.

     23    SECTION 5.5  

Tax Allocations.

     24    SECTION 5.6  

Tax Advances.

     24    SECTION 5.7  

Expenses.

     25   

ARTICLE VI BOOKS AND REPORTS; TAX MATTERS

     25    SECTION 6.1  

General Accounting Matters.

     25    SECTION 6.2  

Fiscal Year.

     25    SECTION 6.3  

Certain Tax Matters.

     26   

 

i



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

     Page  

ARTICLE VII DISSOLUTION

     26    SECTION 7.1  

Dissolution.

     26    SECTION 7.2  

Winding-up.

     26    SECTION 7.3  

Final Distribution.

     26    SECTION 7.4  

No Obligation to Restore Capital Accounts.

     27   

ARTICLE VIII TRANSFER OF PARTNERS’ INTERESTS

     27    SECTION 8.1  

Transfer of Partnership Interests.

     27   

ARTICLE IX ADDITIONAL PARTNERS

     27    SECTION 9.1  

Admission of Additional Partners.

     27   

ARTICLE X MISCELLANEOUS

     28    SECTION 10.1  

Arbitration; Waiver of Partition/Action for Accounting.

     28    SECTION 10.2  

Successors and Assigns.

     28    SECTION 10.3  

Other Covenants of the Partners.

     28    SECTION 10.4  

Notices

     29    SECTION 10.5  

Counterparts

     29    SECTION 10.6  

Entire Agreement

     29    SECTION 10.7  

Amendments; Power of Attorney.

     29    SECTION 10.8  

Headings.

     30    SECTION 10.9  

Representations and Warranties.

     30    SECTION 10.10  

Division of Property.

     31    SECTION 10.11  

Other Covenants of the Partners.

     32    SECTION 10.12  

Severability.

     32    SECTION 10.13  

Irreparable Harm.

     32    SECTION 10.14  

Partnership Tax Treatment.

     33    SECTION 10.15  

Joint and Several Liability of EPI Limited Partners and Family.

     33    SECTION 10.16  

Consistent Treatment for Family Related Limited Partners.

     33    SECTION 10.17  

No Third-Party Beneficiaries.

     33    Annex A  

Names and Addresses of General Partner and Limited Partners of the Partnership

     35   

 

 

ii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of EVERCORE MEXICO
PARTNERS III, L.P., a limited partnership organized under the laws of the
Province of Ontario, Canada (the “Partnership”), dated as of June 4, 2012 (the
“Effective Date”), is entered into by and among Evercore Mexico GP Holdings LLC,
a Delaware limited liability company (the “General Partner”), Jason Klurfeld, as
the organizational limited partner (the “Organizational Limited Partner”),
Evercore Mexico Management Limited, a Cayman Islands exempted limited company
acting as the investment manager (the “Investment Manager”), the limited
partners named in Annex A hereto and such other parties which may from time to
time be admitted as limited partners in accordance with this agreement (the
“Limited Partners”).

WHEREAS, the Partnership was formed pursuant to a Declaration of Limited
Partnership, which was executed by the General Partner and filed for recordation
in the office of the Registrar under the Limited Partnerships Act (Ontario) on
March 29, 2012 and the entering into a Limited Partnership Agreement dated as of
March 29, 2012 between the General Partner and the Organizational Limited
Partner; and

WHEREAS, the parties hereto desire to enter into this Amended and Restated
Limited Partnership Agreement of the Partnership to permit the withdrawal of the
Organizational Limited Partner and the admission of the Limited Partners and
further to make the modifications hereinafter set forth;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.1 Definitions.

Unless the context otherwise requires, the following terms shall have the
following meanings for purposes of this Agreement:

“Act” means the Limited Partnerships Act (Ontario) as amended from time to time.

“Adjusted Capital Account Balance” means, with respect to any Partner, the
balance in such Partner’s Capital Account adjusted (a) by taking into account
the adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (b) by adding to such balance
such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, determined pursuant to Treasury Regulations Sections 1.704-2(g)
and 1.704 2(i)(5) and any amounts such Partner is obligated to restore pursuant
to any provision of this Agreement. The foregoing definition of Adjusted Capital
Account Balance is intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Affiliate” has the meaning set forth in the Fund Partnership Agreement.

“After-Tax Capital Proceeds” attributable to any distribution of Capital
Proceeds means the difference between (a) the amount of such distribution of
Capital Proceeds minus (b) the product of (i) the taxable income related to such
Capital Proceeds and (ii) the Assumed Income Tax Rate.

“After-Tax Carried Interest Amount” with respect to any Partner means an amount
equal to:

(a) the amount of any Carried Interest Proceeds distributed or deemed
distributed to such Partner (including any amounts placed on behalf of such
Partner into the Holdback Account pursuant to Section 4.5(a)), minus

(b) the Income Tax Amount with respect to such Carried Interest Proceeds.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Limited Partnership Agreement of the
Partnership, including annexes hereto, as it may be amended, supplemented,
modified or restated from time to time.

“Alternative Investment Vehicle” has the meaning set forth in the Fund
Partnership Agreement.

“Assignee” has the meaning set forth in Section 8.1(b).

“Assumed Income Tax Rate” means the highest effective marginal combined U.S.
Federal, state and local income tax rate for a Fiscal Year prescribed for an
individual residing in New York, New York (taking into account (a) the
deductibility of state and local income taxes for Federal income tax purposes
assuming the limitation described in Section 68(a)(2) of the Code applies and
(b) the character of the applicable income (e.g., long-term or short-term
capital gain or ordinary or exempt)).

“Business Day” means a day which is not a Saturday, Sunday or a day on which
banks in New York City are closed.

“Canadian-Resident Person” means an individual or entity that is resident in
Canada for the purposes of the Income Tax Act (Canada) or the Corporations Act
(Ontario) and any successor legislation thereto.

“Capital Account” has the meaning set forth in Section 5.2.

“Capital Commitment” means, as of any date, with respect to GP Holdings, $2
million as of the Effective Date, and with respect to Pedro Aspe, $1 million as
of the Effective Date, which amounts shall be set forth in the books and records
of the Partnership, including in the Record of Limited Partners.

“Capital Proceeds” has the meaning set forth in Section 4.1(c)(ii).

“Carried Interest” has the meaning set forth in the Fund Partnership Agreement.

“Carried Interest Give Back Percentage” means, for any Partner, the percentage
determined by dividing (a) the After-Tax Carried Interest Amount with respect to
such Partner by (b) the aggregate After-Tax Carried Interest Amounts with
respect to all Partners.

“Carried Interest Proceeds” has the meaning set forth in Section 4.1(c)(iii).

“Carrying Value” means, with respect to any asset of the Partnership or any
entity treated as a partnership for U.S. Federal income tax purposes in which it
invests, the asset’s adjusted basis for U.S. Federal income tax purposes, except
that the Carrying Values of all such assets shall be adjusted to equal their
respective fair market values (as reasonably determined by the General Partner
in a manner consistent with determinations thereof for the Fund) in accordance
with the rules set forth in Treasury Regulations Section 1.704 1(b)(2)(iv)(f),
except as otherwise provided herein, immediately prior to: (a) the date of the
acquisition of any additional Interest by any new or existing Partner in
exchange for more than a de minimis capital contribution to the Partnership,
(b) the date of the distribution of more than a de minimis amount of Partnership
property (other than a pro rata distribution) to a Partner or (c) the date of a
grant of any additional Interest to any new or existing Partner as consideration
for the provision of services to or for the benefit of the Partnership; provided
that adjustments pursuant to clauses (a), (b) and (c) above shall be made only
if the General Partner in good faith determines that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Partners. The Carrying Value of any asset distributed to any Partner shall be
adjusted immediately prior to such distribution to equal its fair market value.
The Carrying Value of any asset contributed by a Partner to the Partnership will
be the fair market value of the asset as of the date of its contribution
thereto. In the case of any asset that has a Carrying Value that differs from
its adjusted tax basis, Carrying Value shall be adjusted by the amount of
depreciation calculated for purposes of the definition of “Profits and Losses”
rather than the amount of depreciation determined for U.S. Federal income tax
purposes.

 

2



--------------------------------------------------------------------------------

“Cause” means the occurrence or existence of any of the following with respect
to an EPI Limited Partner:

(a) breach of (after giving effect to any applicable grace periods) any of such
Partner’s or any of his or her Family Related Limited Partners’ material
obligations under (i) this Agreement (including such Partner’s or any of his or
her Family Related Limited Partners’ obligations pursuant to Sections 5.1(a),
10.3 and 10.11 (without giving effect to any modification thereof pursuant to
Section 10.12)), (ii) any Fund Partnership Agreement (including such Partner’s
or any of his or her Family Related Limited Partners’ obligations to make
capital contributions pursuant to the terms of such Fund Partnership Agreement)
or (iii) the stockholders agreement, certificate of incorporation, by-laws,
limited liability company agreement, limited partnership agreement or equivalent
documents of EPI, the Investment Advisor, the Investment Manager or any of their
respective Affiliates;

(b) the conviction of, or plea of guilty or nolo contendere by, such Partner in
respect of any felony;

(c) the perpetration by such Partner of fraud against the Partnership, the
Investment Advisor, the Investment Manager, the Fund, EPI, any Portfolio Company
or any of their respective Affiliates;

(d) the willful and continued failure by such Partner to substantially perform
such Partner’s duties with EPI, the Investment Advisor, the Investment Manager,
the Partnership or any of their respective Affiliates in such Partner’s position
on a full-time basis (other than any such failure resulting from such Partner’s
death or Permanent Disability), provided that an act, or a failure to act, on
such Partner’s part shall be deemed “willful” only if done, or omitted to be
done, by him not in good faith or without a reasonable belief that such
Partner’s action or omission was in or not opposed to the best interests of EPI,
the Investment Advisor, the Investment Manager, the Partnership and the Fund;

(e) any willful misconduct which could have, or could reasonably be expected to
have, an adverse effect in any material respect on (i) such Partner’s ability to
function as an employee or consultant of EPI, the Investment Advisor, the
Investment Manager or any of their respective Affiliates, taking into account
the services required of such Partner or (ii) the business and/or reputation of
the Partnership, the Fund, EPI, the Investment Advisor, the Investment Manager
or any of their respective Affiliates; or

(f) any conduct by such Partner constituting “Disabling Conduct” as defined in
any Fund Partnership Agreement.

All determinations of Cause shall be made by the General Partner.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Covered Person” has the meaning set forth in Section 3.2(a).

“Creditable Foreign Tax” means a foreign tax paid or accrued for United States
federal income tax purposes by the Partnership, in either case to the extent
that such tax is eligible for credit under Section 901(a) of the Code. A foreign
tax is a creditable foreign tax for these purposes without regard to whether a
partner receiving an allocation of such foreign tax elects to claim a credit for
such amount. This definition is intended to be consistent with the definition of
“creditable foreign tax” in temporary Treasury Regulations
Section 1.704-1T(b)(4)(xi)(b), and shall be interpreted consistently therewith.

“Declaration of Limited Partnership” means the Declaration of Limited
Partnership of the Partnership which was executed by the General Partner and
filled in the office of the Registrar under the Act on March 29, 2012, and all
subsequent amendments thereto and restatements thereof.

 

3



--------------------------------------------------------------------------------

“Default Interest Rate” means the lower of (a) the sum of (i) the rate of
interest per annum publicly announced from time to time by J.P. Morgan Chase as
its prime rate and (ii) 5%, and (b) the highest rate of interest permitted under
applicable law.

“Defaulted Amount” has the meaning set forth in Section 4.5(c)(ii).

“Defaulting Partner” has the meaning set forth in Section 5.1(b).

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“EPI” means Evercore Partners Inc.

“EPI Limited Partner” means Pedro Aspe and any other individual admitted to the
Partnership by the General Partner as an EPI Limited Partner in accordance with
the provisions of this Agreement, in each case for so long as such person
remains an EPI Limited Partner hereunder. Once an EPI Limited Partner ceases to
be employed by or, in the case of an Operating Executive, a consultant to, any
of EPI, the Investment Adviser, the Investment Manager or any of their
respective Affiliates, such EPI Limited Partner shall automatically cease to be
a EPI Limited Partner and shall become a Special Limited Partner.

“Estimated Income Tax Amount” has the meaning set forth in Section 4.5(e).

“Excess Income Tax Amount” has the meaning set forth in Section 4.5(e).

“Fair Market Value” means as to any asset, unless otherwise specified, the fair
market value of such asset determined on a basis consistent with the Fund
Partnership Agreement and otherwise as reasonably determined by the General
Partner.

“Family Related Limited Partner” means, with respect to any EPI Limited Partner,
any Partner who is a member of such EPI Limited Partner’s family or any Partner
which is a trust, partnership or other entity formed by such EPI Limited Partner
for investment by or for the benefit of members of such EPI Limited Partner’s
family, such EPI Limited Partner’s other relatives or charitable organizations.

“Fiscal Year” has the meaning set forth in Section 6.3.

“Fund” means Evercore Mexico Capital Partners III, L.P., an Ontario limited
partnership, any Parallel Investment Vehicle (as defined in the Fund Partnership
Agreements) and, where the context so requires, any Alternative Investment
Vehicle formed pursuant to the Fund Partnership Agreement.

“Fund Investment” means an investment by the Fund.

“Fund Partnership Agreement” means the amended and restated agreement of limited
partnership of the Fund, dated as of June 4, 2012, as may be further amended or
modified from time to time.

“Funded Private Equity Investments” as of any date of determination means
Private Equity Investments the capital contributions for which were made prior
to such date.

“General Partner” means Evercore Mexico GP Holdings LLC, the general partner of
the partnership, and any successors in such capacity.

“General Partner Capital Commitment” means the aggregate capital commitment of
the Partnership to the Fund, as such amount may increase from time to time.

“Give-Back Amount” has the meaning set forth in Section 4.5(c)(i)(A).

 

4



--------------------------------------------------------------------------------

“Give-Back Obligation” means any amount the Partnership is required to return to
the Fund pursuant to Section 7.3 of the Fund Partnership Agreement.

“GP Holdings” means Evercore GP Holdings LLC.

“Holdback Account” has the meaning set forth in Section 4.5(a).

“Holdback Partner” has the meaning set forth in Section 4.5(e).

“Holdback Percentage” of a Partner means the designated percentage of the
Carried Interest Proceeds allocated to such Partner, which shall initially be as
set forth in such Partner’s Terms Letter.

“Income Tax Amount” means, with respect to Carried Interest Proceeds distributed
or deemed distributed to a Partner (including amounts credited to such Partner’s
sub-accounts in the Holdback Account pursuant to Section 4.5(a)), the amount of
income tax assumed to be imposed on allocations of taxable income related to
such Carried Interest Proceeds (including taxes that would be borne by a Partner
assuming an immediate sale of securities initially received in kind pursuant to
Section 7.4(b) of the Fund Partnership Agreement), with such income tax
calculated by assuming that (i) the tax rate imposed is the Assumed Income Tax
Rate in effect in the Fiscal Year of any such allocation and (ii) capital losses
from the disposition of a Private Equity Investment allocated to such Partner
relating to Carried Interest Proceeds (“Capital Losses”) shall reduce capital
gains from the Disposition of a Private Equity Investment allocated to such
Partner relating to Carried Interest Proceeds (“Capital Gains”) only to the
extent of the amount of Capital Gains recognized in the Fiscal Year of the
recognition of a Capital Loss or a subsequent Fiscal Year (only to the extent
that Capital Gain may properly offset such Capital Loss), reduced by the amount
of any tax benefit actually realized by such Partner (or, if such Partner is
treated as a partnership for federal income tax purposes, its direct or indirect
owners) in the year in which the Partnership is required to make a payment of a
Give-Back Amount, which tax benefit is attributable solely to the making of such
payment (or adjustment) and which benefit shall be determined assuming the only
items of income, gain, loss, deduction or credit of such Partner (or, if such
Partner is treated as a partnership for federal income tax purposes, its direct
or indirect owners) are attributable to such Partner’s investment in the
Partnership.

“Initial Closing Date” means the date established by the General Partner for the
admission to the Partnership of the initial Limited Partners other than the
Organizational Limited Partner.

“Interest” means the entire partnership interest owned by a Partner in the
Partnership at any particular time, including the right of such Partner to any
and all benefits to which a Partner may be entitled as provided in this
Agreement, together with the obligations of such Partner to comply with all the
terms and provisions of this Agreement.

“Investment Advisor” means Administradora Evercore, S.C., a Mexican sociedad
civil or any other Person that succeeds to the rights and obligations of the
Investment Advisor.

“Investment Advisory Agreement” means the Investment Advisory Agreement, dated
as of June 4, 2012, between the Partnership, the Investment Advisor and the
Investment Manager as amended or modified from time to time.

“Investment Management Agreement” means the Investment Management Agreement
dated as of the date hereof between the Partnership, as general partner on
behalf of the Fund, and the Investment Manager.

“Investment Manager” means Evercore Mexico Management Limited, an exempted
limited company organized under the laws of the Cayman Islands or any other
Person that succeeds to the rights and obligations of the Investment Manager.

 

5



--------------------------------------------------------------------------------

“Issuance Items” has the meaning set forth in Section 5.4(g).

“Limited Partner” means, at any time, any Person who is at such time a limited
partner of the Partnership and shown as such on the books and records of the
Partnership (other than the Organizational Limited Partner), in its capacity as
a limited partner of the Partnership, including EPI Limited Partners, Family
Related Limited Partners and Special Limited Partners and shall not include any
Person who is a Canadian-Resident Person.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).

“Operating Executives” means any person admitted to the Partnership as such in
accordance with the provisions of this Agreement.

“Operating Reserve” means such amount as is determined by the General Partner in
good faith to be necessary or prudent for the Partnership to maintain in cash or
Temporary Investments in order to satisfy the Partnership’s accrued expenses and
otherwise to meet the operational needs of the Partnership’s business.

“Organizational Limited Partner” means Jason Klurfeld.

“Parallel Investment Vehicle” means any investment vehicle organized to make all
or any category of investments in Portfolio Companies in parallel with the
Partnership, as described in Section 5.4 of the Fund Partnership Agreement.

“Participation Agreement” means the Participation Agreement among the EPI
Limited Partners and their Family Related Limited Partners relating to the
allocation of certain distributions from the Partnership and certain of its
Affiliates into common pools, as amended from time to time.

“Partner” means each of the persons listed as a Partner in Annex A hereto and
any person admitted to the Partnership as an additional or substituted partner
of the Partnership in accordance with the provisions of this Agreement and the
Act.

“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).

“Partnership” means Evercore Mexico Partners III, L.P., an Ontario limited
partnership, as such partnership may from time to time be reconstituted.

“Partnership Minimum Gain” has the meaning ascribed to the term as set forth in
Treasury Regulations Section 1.704-2(b)(2) and 1.704-2(d).

“Permanent Disability” with respect to any person means a reasonable
determination by the General Partner that such person has been unable to perform
the important duties of his or her employment or, in the case of an Operating
Executive, consultancy with EPI, the Investment Advisor, the Investment Manager
or any of their respective Affiliates on a full-time basis for a period of 180
consecutive days and is reasonably

 

6



--------------------------------------------------------------------------------

likely to continue to be unable to do so, because of (a) an accidental bodily
loss or harm or (b) an illness or disease. For this purpose, “full-time” shall
mean at least 30 hours per week. All determinations of Permanent Disability
shall be made by the General Partner.

“Person” means any individual, partnership, corporation, trust or other entity.

“Portfolio Company” has the meaning set forth in the Fund Partnership Agreement.

“Private Equity Investment” has the meaning set forth in the Fund Partnership
Agreement.

“Proceeding” has the meaning set forth in the Fund Partnership Agreement.

“Process Agent” has the meaning set forth in Section 2.1(b).

“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for federal income
tax purposes with the following adjustments: (a) all items of income, gain, loss
or deduction allocated pursuant to Section 5.4 shall not be taken into account
in computing such taxable income or loss; (b) any income of the Partnership that
is exempt from federal income taxation and not otherwise taken into account in
computing Profits and Losses shall be added to such taxable income or loss;
(c) if the Carrying Value of any asset differs from its adjusted tax basis for
federal income tax purposes, any gain or loss resulting from a disposition of
such asset shall be calculated with reference to such Carrying Value; (d) upon
an adjustment to the Carrying Value (other than an adjustment in respect of
depreciation) of any asset, pursuant to the definition of Carrying Value, the
amount of the adjustment shall be included as gain or loss in computing such
taxable income or loss; (e) if the Carrying Value of any asset differs from its
adjusted tax basis for federal income tax purposes, the amount of depreciation,
amortization or cost recovery deductions with respect to such asset for purposes
of determining Profits and Losses, if any, shall be an amount which bears the
same ratio to such Carrying Value as the federal income tax depreciation,
amortization or other cost recovery deductions bears to such adjusted tax basis
(provided that if the federal income tax depreciation, amortization or other
cost recovery deduction is zero, the General Partner may use any reasonable
method for purposes of determining depreciation, amortization or other cost
recovery deductions in calculating Profits and Losses); and (f) except for items
in (a) above, any expenditures of the Partnership not deductible in computing
taxable income or loss, not properly capitalizable and not otherwise taken into
account in computing Profits and Losses pursuant to this definition shall be
treated as deductible items.

“Profit Sharing Percentage” of a Partner means the percentage interest of such
Partner in Carried Interest Proceeds to be distributed to the Partners from the
Carried Interest earned by the Partnership from the Fund. The Profit Sharing
Percentage of a Partner initially shall be as set forth in Section 2.2.

“Recalculated Income Tax Amount” has the meaning set forth in Section 4.5(e).

“Record of Limited Partners” means the current record of the Limited Partners
maintained by the General Partner and kept at the Partnership’s office in
Ontario, stating for each Limited Partner, its name, address, amount of Capital
Commitment and any other information required by the Act.

“Registrar” means a public servant of the Ontario Ministry of Public Services.

“Repurchased Capital Contributions” means, with respect to any Partner, (a) an
amount equal to the portion of the aggregate capital contributions made by such
Partner to the Partnership, on or prior to the Termination Date, in respect of a
particular Private Equity Investment that relates to the Repurchase Percentage
of such Partner’s Profit Sharing Percentage, net of (b) any Capital Proceeds
received by such Partner in respect of such capital contributions referred to in
the foregoing clause (a) on or prior to the Termination Date.

 

7



--------------------------------------------------------------------------------

“Repurchase Notice” has the meaning set forth in Section 4.4(c).

“Repurchase Percentage” means, with respect to any Partner, the relevant
percentage set forth in this Agreement and such Partner’s Terms Letter.

“Repurchase Price” means, with respect to any Partner, the aggregate amount of
all portions of the Repurchase Price payable with respect to all Unfunded
Private Equity Investments and Funded Private Equity Investments; the portion of
the Repurchase Price payable with respect to a particular Private Equity
Investment shall mean:

(a) if the aggregate amount of the Capital Proceeds received by the Partnership
in respect of such Repurchased Capital Contributions after the Termination Date
(if any) exceeds the Repurchased Capital Contributions, then

(i) the Repurchased Capital Contributions, plus

(ii) the amount by which the aggregate amount of the Capital Proceeds received
by the Partnership in respect of such Repurchased Capital Contributions after
the Termination Date (if any) exceeds the Repurchased Capital Contributions,
minus

(iii) the aggregate amount of any portion of the Repurchase Price previously
paid to such Partner after the Termination Date with respect to such Private
Equity Investment.

(b) if the aggregate amount of the Capital Proceeds received by the Partnership
in respect of such Repurchased Capital Contributions after the Termination Date
(if any) is less than or equal to the Repurchased Capital Contributions, then

(i) the Repurchased Capital Contributions, minus

(ii) the amount by which the Repurchased Capital Contributions exceeds the
aggregate amount of the Capital Proceeds received by the Partnership in respect
of such Repurchased Capital Contributions after the Termination Date (if any),
minus

(iii) the aggregate amount of any portion of the Repurchase Price previously
paid to such Partner after the Termination Date with respect to such Private
Equity Investment.

“Securities” means shares of capital stock, partnership interests, limited
liability company interests, net profits, royalties, warrants, options, bonds,
notes, debentures, loans, liens, loan participations and other equity or debt
(or equity-like) instruments or contractual arrangements of whatever kind of any
Person, whether readily marketable or not.

“Securities Act” has the meaning set forth in Section 10.9(c)(vii).

“Special Limited Partner” means any EPI Limited Partner who has ceased to be
employed or, in the case of an Operating Executive, retained as a consultant by
any of EPI, the Investment Advisor, the Investment Manager or any of their
Respective Affiliates.

“Tax Advances” has the meaning set forth in Section 5.6.

“Tax Matters Partner” has the meaning set forth in Section 6.4.

“Temporary Investments” means (a) United States government and agency
obligations maturing within three years, (b) commercial paper rated not lower
than A 1 by Standard & Poor’s Corporation or P 1 by Moody’s Investor Services,
Inc. with maturities of not more than nine (9) months, (c) interest bearing
deposits in banks having one of the ratings referred to above, maturing within
one year, (d) municipal bonds

 

8



--------------------------------------------------------------------------------

and other tax-exempt securities rated not lower than AA by Standard & Poor’s
Corporation or Aa by Moody’s Investor Services, Inc. with maturities of not more
than one year and (e) money market mutual funds the assets of which are
reasonably believed by the General Partner to consist primarily of items
described in one or more of the foregoing clauses (a), (b), (c) or (d), or
(f) any other investments as the General Partner may determine.

“Temporary Investment Proceeds” has the meaning set forth in Section 4.1(c)(i).

“Termination Date” has the meaning set forth in Section 4.4(a).

“Terms Letter” means, with respect to any Partner, the letter agreement between
the Partnership and such Partner setting forth, among other matters, (a) such
Partner’s Profit Sharing Percentage applicable to Private Equity Investments,
(b) such Partner’s Holdback Percentage, (c) the Repurchase Percentage of such
Partner’s Profit Sharing Percentage following the termination of employment or,
in the case of an Operative Executive, consultancy of such Partner (or in the
case of a Family Related Limited Partner, its associated EPI Limited Partner)
with EPI, the Investment Advisor, the Investment Manager and their respective
Affiliates, or otherwise and (d) the conditions to such Partner’s
post-employment Profit Sharing Percentage, if any.

“Transfer” means any assignment, sale, exchange, transfer, pledge, encumbrance,
hypothecation or other disposition of all or any part of an Interest.

“Treasury Regulations” means the regulations of the U.S. Treasury Department
issued pursuant to the Code.

“Unfunded Private Equity Investments” means, as of any date of determination,
any Private Equity Investments which the Fund will make in the future but for
which capital contributions have not been made to the Fund as of such date.

“Unpaid Capital Commitment” means, with respect to any Partner as of any date,
an amount equal to (a) the Capital Commitment of such Partner as of such date,
minus (b) the aggregate amount of capital contributions made by such Partner to
the Partnership on or prior to such date pursuant to Section 5.1(a)(i) or (ii),
plus (c) any amounts of Capital Proceeds distributed to the Partner, other than
a Partner whose Capital Commitment has been reduced to zero, to the extent that
when such amounts were received by the Partnership, it increased the
Partnership’s “Unfunded Capital Commitment” (as defined in the Fund Partnership
Agreement) and plus or minus, as the case may be, (d) any adjustments to such
Partner’s Unpaid Capital Commitment on or prior to such date pursuant to
Section 5.1 (to the extent applicable).

SECTION 1.2 Terms Generally.

The definitions in Section 1.1 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The term
“person” includes individuals, partnerships, limited liability companies, joint
ventures, corporations, trusts, governments (or agencies or political
subdivisions thereof) and other associations and entities. Unless the context
requires otherwise, the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. When a reference is
made in this Agreement to the preamble or a Section, Article or Annex such
reference shall be to the preamble or to a Section, Article or Annex of this
Agreement unless otherwise indicated. All Annexes hereto are hereby incorporated
in and made a part of this Agreement as if set forth herein. If any questions
should arise with respect to the operation of the Partnership that are not
specifically provided for in this Agreement, or with respect to the
interpretation of this Agreement, the General Partner is hereby authorized to
make a final determination with respect to any such question and to interpret
this Agreement in good faith, and its determination and interpretation so made
shall be final and binding on all parties.

 

9



--------------------------------------------------------------------------------

ARTICLE II

General Provisions

SECTION 2.1 Formation.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario, and the federal laws of Canada applicable
therein. In particular, the Partnership is formed pursuant to the Act, and the
rights and liabilities of the Partners and the restrictions, limitations and
prohibitions applicable to the Partners, shall be as provided therein, except as
herein otherwise expressly provided. If, nevertheless, it shall be determined by
a court of competent jurisdiction that any provision or wording of this
Agreement shall be invalid or unenforceable under such Act or other applicable
law, such invalidity or unenforceability shall not invalidate the entire
Agreement. In that case, this Agreement shall be construed so as to limit any
term or provision so as to make it enforceable or valid within the requirements
of the Act or other applicable law, and, in the event such term or provision
cannot be so limited, this Agreement shall be construed to omit such invalid or
unenforceable provisions.

(b) Each party hereto irrevocably submits to the exclusive jurisdiction of the
courts of competent jurisdiction in the Province of Ontario in respect of any
action or proceeding relating in any way to this Agreement. The parties shall
not raise any objection to the venue of any proceedings in any such court,
including the objection that the proceedings have been brought in an
inconvenient forum. The General Partner irrevocably appoints Osler, Hoskin &
Harcourt LLP (the “Process Agent”), with an office on the date of this Agreement
at Box 50, 1 First Canadian Place, Toronto, Ontario, Canada M5X 1B8, as its
agent to receive on behalf of it service of copies of the statement of claim and
any other process which may be served in any such action or proceeding. Such
service may be made by delivering a copy of such process to the General Partner
in care of the Process Agent at the Process Agent’s most recent address in
Toronto as set out herein, and the General Partner irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. A final judgment
in any such action or proceeding may be enforced in other jurisdictions by suit
on the judgment or in any other manner specified by law and shall not be
re-litigated on the merits.

SECTION 2.2 Partners.

Annex A attached hereto contains the name and address of each Partner as of the
Effective Date. The General Partner is authorized to revise Annex A from time to
time to reflect the admission or withdrawal of a Partner in accordance with the
terms of this Agreement and the Act and other modifications to or changes in the
information set forth therein. As of the Effective Date, GP Holdings has been
admitted as a Limited Partner with a Profit Sharing Percentage equal to 100% of
the aggregate Profit Sharing Percentage, and each other Partner’s Profit Sharing
Percentage equals zero percent.

SECTION 2.3 Name.

The Partnership shall conduct its activities under the name of “Evercore Mexico
Partners III, L.P.” The Partnership’s business may be conducted under any other
name or names as the General Partner may determine, in accordance with the Act.
The General Partner shall give prompt notice of any such name change to each
Limited Partner.

SECTION 2.4 Liability of the Partners Generally.

(a) Except as provided in this Agreement and to the extent permitted by the Act,
the General Partner shall have the liabilities of a general partner as provided
in the Act.

 

10



--------------------------------------------------------------------------------

(b) Except as expressly provided in this Agreement and the Act, no Limited
Partner (or former Limited Partner) shall be obligated to make any contribution
of capital to the Partnership or have any liability for the debts and
obligations of the Partnership.

SECTION 2.5 Term.

The term of the Partnership commenced upon the filing of the Declaration of
Limited Partnership in the office of the Registrar. The existence of the
Partnership shall continue unless and until the Partnership is dissolved, wound
up and terminated in accordance with Article VII. No Partner shall have the
right, and each Partner hereby agrees not to, withdraw from the Partnership, nor
to dissolve, terminate or liquidate, or to petition a court for the dissolution,
termination or liquidation of the Partnership, in each case except as expressly
provided in this Agreement or the Act; and, except with the consent of the
General Partner in its sole and absolute discretion, no Partner at any time
shall have the right to petition or to take any action to subject Partnership
assets or any part thereof to the authority of any court or other governmental
body in connection with any bankruptcy, insolvency, receivership or similar
proceeding, except as permitted in the Act.

SECTION 2.6 Purpose; Powers.

(a) The purpose of the Partnership shall be, directly or indirectly through
subsidiaries or Affiliates, (i) to serve as a general partner of the Fund and as
a general partner or in a similar capacity for other investment partnerships
formed pursuant to the Fund Partnership Agreement, perform the functions
required of a general partner of the Fund and as a general partner or in a
similar capacity for such other investment partnerships and make capital
contributions thereto, (ii) to provide investment management services to other
investment vehicles and accounts formed pursuant to the Fund Partnership
Agreement, (iii) to engage in any other lawful business under the Act and
applicable law that the General Partner determines the Partnership shall engage
in and (iv) to do all things necessary or incidental thereto.

(b) In furtherance of its purposes, the Partnership shall have all powers
necessary, suitable or convenient for the accomplishment of its purposes, alone
or with others, including the following:

(i) to render investment and asset management services to the Fund and other
persons;

(ii) to hold, receive, mortgage, pledge, transfer, exchange, otherwise dispose
of, grant options with respect to and otherwise deal in and exercise all rights,
powers, privileges and other incidents of ownership or possession with respect
to all Securities and other property;

(iii) to invest and reinvest cash assets of the Partnership in any investments,
including the Fund and Temporary Investments;

(iv) to have and maintain one or more offices outside Canada, or to the extent
necessary to comply with the requirements of the Act, within the Province of
Ontario and, in connection therewith, to rent or acquire office space, engage
personnel and do such other acts and things as may be advisable or necessary in
connection with the maintenance of such office or offices;

(v) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys and to open, maintain and close accounts with brokers,
custodians and others;

(vi) to engage accountants, auditors, custodians, consultants, attorneys and any
and all other agents and assistants, both professional and nonprofessional,
including Partners and their Affiliates, and to compensate them as may be
necessary or advisable; provided that the Partnership shall not have any paid
employees;

(vii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, and to form or cause to be formed and
to participate in partnerships and joint ventures, whether foreign or domestic;

 

11



--------------------------------------------------------------------------------

(viii) to enter into, make and perform all contracts, agreements and other
undertakings as may be deemed necessary or advisable or incident to carrying out
its purposes;

(ix) to sue, prosecute, settle or compromise all claims against third parties,
to compromise, settle or accept judgment of claims against the Partnership, and
to execute all documents and make all representations, admissions and waivers in
connection therewith;

(x) to borrow money from any person or to guarantee loans or other extensions of
credit for any purpose;

(xi) to make loans and extend other forms of credit;

(xii) to distribute, subject to the terms of this Agreement and the Act, at any
time and from time to time to Partners cash or investments or other property of
the Partnership, or any combination thereof;

(xiii) to take such other actions necessary or incidental thereto as may be
permitted under applicable law; and

(xiv) to enter into and perform any agency cross transaction in which EPI or any
other Affiliate of the General Partner acts as broker for both the Partnership
and a party on the other side of the transaction and any agency transaction in
which the Partnership is a principal and in which any Affiliate of the General
Partner acts as broker for the party on the other side of the transaction.

To the extent possible, the activities contemplated by this Section 2.6 shall be
conducted outside of Canada.

SECTION 2.7 Principal Place of Business.

The Partnership shall maintain its principal place of business at, and its
business shall be conducted from, c/o Evercore Partners Inc., 55 East 52nd
Street, 43rd Floor, New York, NY 10055, USA, or such other place as the General
Partner shall determine. The activities of the Partnership will generally be
carried out from the principal business office of the General Partner and any
other places as determined by the General Partner, subject to Section 3.1(e).
The activities of the Partnership shall generally be carried out from the
principal business office of the General Partner. The General Partner will
promptly give written notice of any change of such address to the Limited
Partners.

SECTION 2.8 Office.

The Partnership shall maintain an office in the Province of Ontario, Canada, and
the name and address of such office in the Province of Ontario, Canada is,
Osler, Hoskin & Harcourt LLP, 100 King Street West, Suite 6100, Toronto,
Ontario, Canada M5X 1B8, or such other office location in Ontario as the General
Partner shall determine.

SECTION 2.9 Admission of Limited Partners

(a) On the Initial Closing Date, upon the admission of Persons subscribing for
Interests as Limited Partners to the Partnership, the Organizational Limited
Partner shall withdraw from the Partnership and shall be entitled to receive the
return of its capital contribution without interest or deduction.

(b) On the Initial Closing Date, each Person whose subscription for an Interest
has been accepted by the General Partner shall, upon execution and delivery of
the Terms Letters and this Agreement, become a Limited Partner and shall be
shown as such on the books and records of the Partnership.

(c) The General Partner may in its discretion allow other Persons to be admitted
as additional Limited Partners or allow any Partner to increase its Capital
Commitment.

 

12



--------------------------------------------------------------------------------

ARTICLE III

Management and Operation of the Partnership

SECTION 3.1 General Partner.

(a) The management, control and operation of the Partnership shall be vested
exclusively in the General Partner. The General Partner shall have the sole
power and authority on behalf of and in the name of the Partnership to carry out
any and all of the objects and purposes and exercise any and all of the powers
of the Partnership contemplated by Section 2.6 and to perform all acts which it
may deem necessary or advisable in connection therewith. The General Partner
shall not take any action that would subject any Limited Partner to liability
for the debts and obligations of the Partnership. The Limited Partners shall
have no part in the management, control or operation of the Partnership and
shall have no authority or right to act on behalf of the Partnership in
connection with any matter. No Limited Partner shall (i) execute any document
that binds, or purports to bind, the Partnership or a Partner other than itself;
or (ii) hold itself out as having the power or authority to bind the Partnership
or a Partner other than itself. Except as otherwise provided herein or as
required under the Act, the Limited Partners shall not have voting rights with
respect to any Partnership matters.

(b) The Partners agree that all actions made or taken by the General Partner on
behalf of the Partnership shall bind the Partnership, the Limited Partners and
their respective successors, assigns and personal representatives. Persons
dealing with the Partnership are entitled to rely conclusively upon the power
and authority of the General Partner as herein set forth.

(c)(i) The General Partner may delegate to any Person or Persons all or any of
the powers, rights, privileges, duties and discretion vested in it in this
Article III and such delegation may be made upon such terms and conditions as
the General Partner shall determine; provided that no such delegation shall
modify the obligations or liabilities of the General Partner as general partner
of the Partnership under the Act and under this Agreement, or shall cause the
Partnership to be deemed to be engaged in a trade or business in any
jurisdiction for local income tax purposes; and provided further that no such
delegation shall cause the Partnership to be deemed to be engaged in a trade or
business in Canada for Canadian income tax purposes nor shall any delegation be
made to a Canadian-Resident Person.

(ii) Without limiting the generality of the foregoing, the Investment Manager is
hereby appointed as manager of the Partnership, with the responsibility of
performing or arranging for the performance of financial, portfolio management,
accounting and administrative services as required. In providing, or arranging
for the provision of, such services, the Investment Manager shall take whatever
actions it determines to be necessary or advisable, and shall conduct relations
with accountants, attorneys, insurers and other Persons providing services to
the Partnership. The Investment Manager shall have the right to carry out all of
the functions of the General Partner hereunder, including without limitation the
authority to enter into, execute and deliver any and all documents on behalf of
the Partnership in lieu of the General Partner and to open, maintain and close
bank, brokerage and custodian accounts and draw checks or other orders for the
payment of moneys. The Investment Manager is expressly authorized to enter into
and to execute the following documents on behalf of the General Partner
(including in its capacity as general partner of the Partnership): the Fund
Partnership Agreement; the Investment Management Agreement; the Investment
Advisory Agreement; the Subscription Agreements relating to the purchase of
interests in the Fund; any side letters or other agreements to induce any Person
to purchase interests in the Fund; and the indemnity letter (if any) entered
into for the purposes of indemnifying Maples Secretaries (Cayman) Limited; any
amendments to such agreements and all agreements contemplated thereby and
related thereto; and any documents necessary in connection with the formation of
a direct or indirect subsidiary of the Fund, all without any further act,
approval or vote of any Partner or other Person, but such authorization shall
not be deemed a restriction on the power of the General Partner to enter into
other agreements on behalf of the Fund (subject to any other restrictions
expressly set forth in this Agreement). By its execution and delivery of a
counterpart of this agreement or other instrument, the Investment Manager
accepts its

 

13



--------------------------------------------------------------------------------

appointment as investment manager on the terms of this Agreement and agrees to
render, or arrange for the rendering of, the services contemplated hereby. For
the avoidance of doubt, the Investment Manager shall not be required to make any
capital contribution to the Partnership and shall not be treated as a partner of
the Partnership.

(d) To the fullest extent permitted by applicable law, the General Partner (or
any other Affiliate of the General Partner) is hereby authorized to (i) purchase
property from, sell property to, lend money or otherwise deal with any
Affiliates, any Limited Partner, the Partnership, any of its portfolio companies
or any Affiliates of any of the foregoing Persons, (ii) obtain services from any
Partner or any Affiliate of any Partner and (iii) otherwise cause or permit the
Partnership, its portfolio companies and Affiliates to enter into any such
transaction.

(e) The General Partner agrees to use commercially reasonable best efforts to
ensure that the Partnership is not engaged, or deemed engaged, in a trade or
business in Canada for Canadian income tax purposes and is not otherwise subject
to taxation on a net income basis in Canada.

SECTION 3.2 Exculpation and Indemnification.

(a) Notwithstanding any other terms of this Agreement, whether express or
implied, or any obligation or duty at law or in equity, no Partner nor any of
its officers, directors, shareholders, members, partners, employees,
representatives or agents nor any officer, employee, representative, investment
manager or agent of the Partnership or its Affiliates (individually, a “Covered
Person” and collectively, the “Covered Persons”) shall be liable to the
Partnership or any other Partner for (i) any act or omission taken or suffered
by such Covered Person in connection with the Partnership or otherwise in
connection with this Agreement, any related document or the matters contemplated
hereby or thereby, unless such act or omission resulted from fraud, bad faith,
willful misconduct, gross negligence, a violation of applicable securities laws
or a willful material uncured breach of this Agreement, the Investment Advisory
Agreement, the Investment Management Agreement, the Fund Partnership Agreement
or any related document by such Covered Person, or (ii) any mistake, negligence,
dishonesty or bad faith of any broker or other agent of the Partnership unless
such Covered Person was responsible for the selection or monitoring of such
broker or agent and acted in such capacity with gross negligence, and except
that nothing herein shall constitute a waiver or limitation of any rights which
a Partner or the General Partner, on behalf of the Partnership, may have under
applicable securities laws or of any rights under other laws which as a matter
of law may not be waived.

(b) To the fullest extent permitted by law, the Partnership shall indemnify and
save harmless (but only to the extent of its assets) each Covered Person from
and against any and all claims, liabilities, damages, losses, costs and expenses
(including amounts paid in satisfaction of judgments, in compromises and
settlements, as fines and penalties and legal or other costs and reasonable
expenses of investigating or defending against any claim or alleged claim) of
any nature whatsoever, known or unknown, liquidated or unliquidated, arising
from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, in which the Covered Person may be
involved, or threatened to be involved, as a party or otherwise, which relates
to or arises out of or in connection with the Partnership, its property, its
business or affairs, including acting as a director or the equivalent of a
company any securities of which are or were a Private Equity Investment;
provided that a Covered Person shall be entitled to indemnification hereunder
only to the extent that such Covered Person’s conduct did not constitute fraud,
bad faith, willful misconduct, gross negligence or a willful material uncured
breach of this Agreement, the Investment Advisory Agreement, the Investment
Management Agreement, the Fund Partnership Agreement or any related document by
such Covered Person, and nothing herein shall constitute a waiver or limitation
of any rights which a Partner or the General Partner, on behalf of the
Partnership, may have under applicable securities laws or of rights under other
laws which as a matter of law may not be waived. To the fullest extent permitted
by law, expenses (including legal fees) incurred by a Covered Person in defense
or settlement of any claim, demand, action, suit or proceeding may, with the
approval of the General Partner, from time to time, be advanced by the
Partnership prior to the final disposition of such claim,

 

14



--------------------------------------------------------------------------------

demand, action, suit or proceeding upon receipt by the Partnership of a written
undertaking by or on behalf of the Covered Person to repay such amount to the
extent that it shall be determined that the Covered Person is not entitled to be
indemnified as authorized hereunder. Prior to any claim for indemnification
hereunder, the Partnership or the Covered Person shall first seek recovery under
any other indemnity or insurance policy by which such Person is indemnified or
covered (other than under the terms of the constitutive documents of the
Investment Manager, the Investment Advisor and their Affiliates) to the extent
such other indemnity or insurance policy would cover the relevant liability on a
timely basis.

(c) The right of any Covered Person to the indemnification provided herein shall
be cumulative of, and in addition to, any and all rights to which such Covered
Person may otherwise be entitled by contract or as a matter of law or equity and
shall extend to such Covered Person’s successors, assigns and legal
representatives.

(d) To the extent that, at law or in equity, a Partner has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to
another Partner, such Partner acting under this Agreement shall not be liable to
the Partnership or to any such other Partner for his or her good faith reliance
on the provisions of this Agreement. The provisions of this Agreement, to the
extent that they expand or restrict the duties and liabilities of a Partner
otherwise existing at law or in equity, are agreed by the Partners to modify to
that extent such other duties and liabilities of such Partner.

(e) Whenever in this Agreement a person is permitted or required to make a
decision (i) in his or her “sole discretion,” “sole and absolute discretion” or
“discretion” or under a grant of similar authority or latitude, the person shall
be entitled to consider any interests and factors as it desires, including its
own interests, or (ii) in its “good faith” or under another express standard,
the person shall act under such express standard and shall not be subject to any
other or different standards imposed by this Agreement or any other agreement
contemplated herein or by relevant provisions of law or in equity or otherwise.

SECTION 3.3 Officers.

Subject to the direction of the General Partner, the day-to-day administration
of the business of the Partnership may be carried out by employees and agents of
the General Partner who may be designated as officers, with titles including but
not limited to “founder,” “chairman,” “vice-chairman,” “principal,” “president,”
“vice president,” “treasurer,” “assistant treasurer,” “secretary,” “assistant
secretary,” “general manager,” “senior managing director,” “managing director,”
“director,” “chief operating officer,” “and “chief financial officer,” as and to
the extent authorized by the General Partner. The officers of the Partnership
shall have such titles and powers and perform such duties as shall be determined
from time to time by the General Partner and otherwise as shall customarily
pertain to such offices. Any number of offices may be held by the same person.
Where such employees or agents administer the business of the Partnership, such
administration shall be conducted outside of Canada to the extent possible.

ARTICLE IV

Distributions

SECTION 4.1 Distributions — General Principles and Definitions.

(a) Except as otherwise expressly provided in this Article IV or in Article VII
of this Agreement or as permitted under the Act, no Partner shall have the right
to withdraw capital from the Partnership or to receive any distribution or
return of any capital contribution. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership shall not be required to
make a distribution to a Partner on account of such Partner’s interest in the
Partnership if such distribution would violate the Act or any other applicable
law.

 

15



--------------------------------------------------------------------------------

(b) Distributions pursuant to this Article IV may be made in cash or in
Securities, provided that distributions of Carried Interest Proceeds and Capital
Proceeds shall be made to the extent practicable in the same form and
proportions as such Carried Interest Proceeds and Capital Proceeds are received
by the Partnership from the Fund. Distributions of Securities shall be made in
the same manner as if cash in an amount equal to the Fair Market Value of such
Securities were to be distributed. Distributions consisting of both cash and
Securities shall be made, to the extent practicable, in the same proportions of
cash and Securities to each Partner receiving such distributions. To the extent
practicable, distributions consisting of or including Securities shall be made
in a manner such that each Partner entitled to receive such a distribution shall
receive Securities with the same rights attendant thereto (including
registration, voting and anti-dilution rights) as the other Partners receiving
such Securities in any concurrent distribution.

(c) Certain Definitions.

(i) “Temporary Investment Proceeds” means income from sources other than the
Fund or Private Equity Investments, net of Partnership expenses and reserves for
Partnership expenses allocable thereto.

(ii) “Capital Proceeds” with respect to the Partnership or any other person
means the distributions and proceeds to the Partnership or such other person
from the Fund or Private Equity Investments other than Carried Interest
Proceeds, including distributions and proceeds representing the return (whether
of current income or disposition proceeds) in respect of having made capital
contributions for such Private Equity Investments, net of Partnership expenses
and reserves for Partnership expenses allocable thereto.

(iii) “Carried Interest Proceeds” with respect to the Partnership or any other
person means the distributions and proceeds to the Partnership or such other
person of Carried Interest (including any amounts placed on behalf of such other
person into the Holdback Account pursuant to Section 4.5(a) hereof).

(d) Subject to Section 4.5 and to the maintenance of the Operating Reserve,
distributions to the Partners of Capital Proceeds and Carried Interest Proceeds
shall be made as soon as practicable after the date such Capital Proceeds and
Carried Interest Proceeds are received by the Partnership. Subject to the
maintenance of the Operating Reserve, Temporary Investment Proceeds shall be
distributed on an annual basis, or at such times as determined in the sole and
absolute discretion of the General Partner.

SECTION 4.2 Amounts and Priority of Distributions.

(a) Treatment of Capital Proceeds. Each distribution of Capital Proceeds from a
Private Equity Investment shall be made to the Partners in proportion to their
respective capital contributions through the Partnership for such Private Equity
Investment; provided that in order to avoid duplicative distributions, with
respect to Special Limited Partners, for purposes of calculating any
distribution of Capital Proceeds from a Private Equity Investment pursuant to
this Section 4.2(a), the amount of the capital contributions made by such
Special Limited Partner through the Partnership for such Private Equity
Investment shall be reduced by the amount of the Repurchased Capital
Contributions with respect to such Private Equity Investment.

(b) Treatment of Carried Interest Proceeds. Subject to Section 4.5, any Carried
Interest Proceeds shall be paid to the Partners in proportion to their
respective Profit Sharing Percentages as of the date of such Partners’
distribution (taking into account adjustments as provided herein, including the
repurchase rights provided in Section 4.4).

(c) Treatment of Temporary Investment Proceeds. Each distribution of Temporary
Investment Proceeds shall be distributed among the Partners in proportion to
their respective proportionate interests in the Partnership property or funds
that produced such Temporary Investment Proceeds, as reasonably determined by
the General Partner.

 

16



--------------------------------------------------------------------------------

SECTION 4.3 Certain Adjustments in Profit Sharing Percentages.

(a) Increases in Profit Sharing Percentages of Partners Following Various Events
Specified in Section 4.4. The amount, if any, by which the Profit Sharing
Percentage of a Partner is reduced pursuant to Section 4.4 shall be reallocated
among the other Partners (other than GP Holdings) in proportion to their
existing Profit Sharing Percentages or in such other manner and in such other
amounts (which need not be proportionate) as the General Partner shall
determine.

(b) Restriction on Reduction in Profit Sharing Percentages. Except as provided
in a Partner’s Terms Letter or in Sections 4.3(c) and 4.4 herein, the Profit
Sharing Percentage of any Partner and his or her Family Related Limited Partners
shall not be reduced without his or her consent. Except as provided in a Special
Limited Partner’s Terms Letter or other agreement with the Partnership regarding
the termination of such Special Limited Partner’s employment or consultancy, or
pursuant to Section 4.3(c) or 4.4 hereof, the Profit Sharing Percentage of a
Special Limited Partner shall not be subject to reduction. The Profit Sharing
Percentage of GP Holdings shall not be subject to reduction or increase. For the
avoidance of doubt, any adjustments in Profit Sharing Percentages pursuant to
Section 4.3(c) shall not be considered “reductions” in Profit Sharing
Percentages for purposes of this Section 4.3(b).

(c) Adjustments to Profit Sharing Percentages Due to Issuance of Interests. In
the event of the admission of any person as an additional Partner pursuant to
Section 9.1 or the issuance of any Interest to any existing Partner and any
Family Related Limited Partner, the Profit Sharing Percentage allocated to such
Partner in connection therewith shall reduce the Profit Sharing Percentages of
all other Partners (other than GP Holdings) pro rata based upon their Profit
Sharing Percentages immediately prior to such admission or issuance; provided
that the General Partner may, in its sole and absolute discretion determine that
this provision shall not apply to one or more Partners in any given instance.
The allocation of the Profit Sharing Percentage to GP Holdings has reduced the
Profit Sharing Percentages as of the Effective Date of all EPI Limited Partners
pro rata based upon their Profit Sharing Percentages immediately prior to the
admission of GP Holdings as a Limited Partner.

(d) The General Partner shall cause the books and records of the Partnership to
reflect the Profit Sharing Percentage of each Partner as adjusted pursuant to
this Agreement from time to time.

SECTION 4.4 Repurchase Rights Following Termination of Employment and Default
with Respect to Capital Contributions.

(a) Repurchase Right Following Termination of Employment. Following the
termination of employment or, in the case of an Operating Executive, consultancy
of a Partner with EPI, the Investment Advisor, the Investment Manager or any of
their respective Affiliates (the “Termination Date”), the General Partner, on
behalf of the Partnership, shall have the right, but not the obligation, to
repurchase all or a portion of the Repurchase Percentage of such Partner’s
Profit Sharing Percentage as of the Termination Date (subject to pro rata
dilution pursuant to Section 4.3(c)) for the Repurchase Price, in accordance
with the provisions of, and solely to the extent set forth in, this Agreement
and such Partner’s Terms Letter; provided that (i) such Partner’s right to any
Profit Sharing Percentage following such Partner’s Termination Date, and the
Partnership’s obligation to make any payments to such Partner following such
Partner’s Termination Date, is expressly subject to the conditions set forth in
such Partner’s Terms Letter (including the Partnership’s right to repurchase all
or a portion of such Partner’s Profit Sharing Percentage not previously
repurchased in the event that such Partner fails to satisfy any of the
conditions to such Partner’s post-employment Profit Sharing Percentage) and
(ii) such Partner may be obligated to repay to the Partnership any payments
received by such Partner from the Partnership following termination of such
Partner’s employment or consultancy in respect of any Profit Sharing Percentage
not repurchased by the Partnership upon violation of any of the conditions set
forth in such Partner’s Terms Letter. A Partner shall remain obligated for
further capital contributions with respect to such Partner’s Profit Sharing
Percentage and shall be responsible for such Partner’s (A) Give-Back Amount and
(B) share of other returns of

 

17



--------------------------------------------------------------------------------

distributions with respect to any Funded Private Equity Investments realized
prior to the date of determination and any portion of such Partner’s Profit
Sharing Percentage not repurchased. For the avoidance of doubt, this
Section 4.4(a) shall not apply with respect to GP Holdings.

(b) Repurchase Right Following Default in Capital Contributions. If a Partner
defaults with respect to such Partner’s obligation to make capital contributions
pursuant to Section 5.1(a) below, the General Partner, on behalf of the
Partnership, shall have the right, but not the obligation, to repurchase such
defaulting Partner’s entire Profit Sharing Percentage as of the date of default
(i.e., the Repurchase Percentage shall be deemed to equal 100%) for the
Repurchase Price; provided that a default shall not be deemed to have occurred
until a ten day period immediately following the initial failure by such Partner
to make such capital contribution shall have expired; and provided further, that
any such Partner shall reimburse each other Partner for any funds advanced by
such other Partner to cover any capital contributions owed by the defaulting
Partner to the Partnership, together with interest thereon at a per annum rate
equal to the Default Interest Rate on the principal amount of the funds
advanced, until such other Partner shall have been reimbursed for all such funds
advanced on behalf of the defaulting Partner, together with all such interest
due thereon.

(c) The repurchase rights set forth in this Section 4.4 may be exercised by
notice provided by the Partnership to the applicable Partner (a “Repurchase
Notice”), specifying the percentage of the Profit Sharing Percentage which is to
be repurchased. A Repurchase Notice shall be given by the Partnership to the
applicable Partner within 90 days after such Partner’s default or termination of
employment, as the case may be. Upon receipt of a Repurchase Notice, the Partner
who receives such Repurchase Notice shall be obligated to sell to the
Partnership or its designee the Repurchase Percentage specified by the
Partnership in the Repurchase Notice. With respect to any repurchase of a
Partner’s Profit Sharing Percentage pursuant to this Section 4.4, the
Partnership shall record in its books and records the Repurchase Price owed by
the Partnership to such Partner. The Repurchase Price shall be payable in
installments. Each such installment shall be payable upon the distribution of
Capital Proceeds to Partners pursuant to Section 4.1 in respect of a particular
Private Equity Investment, and the amount of each such installment shall equal
the portion of the Repurchase Price payable at such time with respect to such
Private Equity Investment. In lieu of the foregoing, the General Partner, on
behalf of the Partnership, may, with the consent of the applicable Partner, pay
the Repurchase Price to such Partner on such Partner’s Termination Date, to the
extent that such Repurchase Price is then determinable; to the extent that all
or a portion of such Repurchase Price is not then determinable, the General
Partner, on behalf of the Partnership, may pay the remainder of such Repurchase
Price to such Partner at such times that the Repurchase Price would otherwise be
paid in accordance with this Section 4.4.

(d) Notwithstanding anything to the contrary in this Section 4.4 and the Terms
Letters, the General Partner in its sole and absolute discretion may agree to
vary in any manner more favorable to a Partner the amount by which such
Partner’s Profit Sharing Percentage would be reduced by the operation of the
provisions of this Section 4.4 and the Terms Letters.

(e) The provisions and remedies in this Section 4.4 are not exclusive, and each
such provision or remedy shall be cumulative and in addition to every other
right, power or remedy whether conferred herein or now or hereafter available at
law or in equity or by statute or otherwise. Each Partner acknowledges by his or
her execution hereof that such Partner has been admitted to the Partnership in
reliance upon such Partner’s agreements hereunder, that the Partnership and the
other Partners may have no adequate remedy at law for a breach hereof and that
damages resulting from a breach hereof may be impossible to ascertain at the
time hereof or of such breach.

SECTION 4.5 Holdback Account; Payment of Give-Back Obligation to the Fund.

(a) Establishment of the Holdback Account. The Partnership shall establish a
separate account (the “Holdback Account”) with a sub-account for each Partner.
Except as provided in this Section 4.5, in lieu of distributing to the Partners
the Carried Interest Proceeds to which they are otherwise entitled hereunder,
the

 

18



--------------------------------------------------------------------------------

Partnership shall retain such Carried Interest Proceeds and shall credit the
sub-account of each such Partner in the Holdback Account with the amount of
Carried Interest Proceeds otherwise distributable to such Partner, in an amount
equal to the product of such Partner’s Carried Interest Proceeds multiplied by
such Partner’s Holdback Percentage. Subject to Section 4.5(b), in the event that
an EPI Limited Partner ceases to be employed or retained as a consultant by any
of EPI, the Investment Advisor, the Investment Manager or any of their
respective Affiliates and, thereby, becomes a Special Limited Partner, his or
her Holdback Percentage, and the Holdback Percentage of his or her Family
Related Limited Partners, shall be adjusted to equal 100%.

(b) Distributions out of the Holdback Account. (i) The General Partner in its
sole and absolute discretion may determine to distribute to any Partner all or
any portion of the amounts in such Partner’s sub-account in the Holdback Account
and/or terminate the requirement that such Partner’s distributions of Carried
Interest Proceeds be placed in the Holdback Account, subject to such conditions,
undertakings, guarantees, security, credit support and/or other provisions, as
the General Partner in its sole and absolute discretion at that time may deem
necessary or advisable, without regard as to whether similar or different
requirements have been established with respect to other Partners.

(ii) An amount equal to the interest or other amounts earned on the funds in the
Holdback Account may be released and paid to the Partners in proportion to their
respective interests in the Holdback Account as determined from time to time by
the General Partner.

(c) Payment of Give-Back Obligation to the Fund. (i) If at any time the General
Partner, on behalf of the Partnership, is still required to contribute any
portion of the Give-Back Obligation to the Fund, then:

(A) there shall be deducted against each Partner’s sub-account in the Holdback
Account an amount (such Partner’s “Give-Back Amount”) which equals (1) the
product of (x) such Partner’s Carried Interest Give Back Percentage and (y) the
portion of the Give-Back Obligation that the General Partner, on behalf of the
Partnership, is still required to contribute to the Fund,

(B) each Partner shall promptly contribute to the Partnership an amount equal to
the excess, if any, of (1) such Partner’s Give-Back Amount over (2) the amount
of such Partner’s sub-account, if any, in the Holdback Account, and

(C) the portion of the Give-Back Obligation shall be paid out of the funds
deducted or contributed pursuant to clauses (A) and (B) above.

(ii) The General Partner, on behalf of the Partnership, shall be entitled to
collect interest on the amount which any Partner has failed to timely pay
pursuant to this Section 4.5(c) from the date such amount was to have been paid
to the date of payment in full at a rate equal to the Default Interest Rate. Any
Partner defaulting on his or her obligation to contribute to the Partnership any
amount pursuant to this Section 4.5(c) shall be obligated to reimburse the
Partnership for all reasonable attorney’s fees and expenses and all other costs
and expenses incurred by the Partnership in enforcing against such Partner such
obligation. The General Partner, on behalf of the Partnership, shall have the
right to set-off as appropriate and apply against such Partner’s obligation to
make such contribution, any default interest accruing thereon and such Partner’s
reimbursement obligations hereunder, any amounts otherwise payable to such
Partner by the General Partner, on behalf of the Partnership, or any other
Affiliate thereof (including amounts unrelated to Carried Interest Proceeds,
such as returns of capital, profit thereon and dividends, as well as employee
salary or bonus). In addition, subject to Sections 10.17 and 10.19, in the event
that any Partner defaults on his or her obligation to contribute to the
Partnership any amount pursuant to this Section 4.5(c) (a “Defaulted Amount”),
each Partner shall be required to contribute an amount which equals the product
of (1) the percentage obtained by dividing (x) such Partner’s Give-Back Amount
by (y) the aggregate amount of Give-Back Amounts of all Partners and (2) the
Defaulted Amount; provided that in no event shall any Partner be obligated to
contribute an amount in excess of 125% of such Partner’s Give-Back Amount.

 

19



--------------------------------------------------------------------------------

The General Partner may determine in its sole discretion to reimburse to any
Partner who has contributed a portion of a Defaulted Amount any amounts
collected, pursuant to the Partnership’s right of set-off or otherwise, from the
defaulting Partner.

(iii) A Partner’s obligation to make payments under this Section 4.5 shall
survive the termination of the Partnership, termination of such Partner’s
employment or consultancy with EPI, the Investment Advisor, the Investment
Manager or any of their respective Affiliates and such Partner’s withdrawal from
the Partnership, so that for purposes of this Section 4.5 a former Partner shall
continue to be treated as a Partner.

(d) Release of Funds in Holdback Account; Contingent Liabilities. Any amounts
remaining in a Partner’s sub-account in the Holdback Account after deduction of
any amounts required by Section 4.5(c) shall be distributed to such Partner as
promptly as practicable following the date of determination of the Give-Back
Obligation; provided that if there is any Proceeding then pending or any other
liability or claim then outstanding against the Partnership or any Fund and the
General Partner in its sole and absolute discretion determines that such amounts
in the Holdback Account may be necessary to satisfy the Partners’ share of any
obligation arising out of such Proceeding, liability or claim, then the General
Partner shall so notify the Partners and, in that event, such amounts, or the
portion thereof specified by the General Partner in such notice, shall be
retained in the Holdback Account until such time or times as the General Partner
in its sole and absolute discretion determines that such amounts may be
distributed to the Partners.

(e) Tax Matters Relating to the Holdback Account. To the extent determined by
the General Partner from time to time in its sole discretion, on an estimated
tax payment date for a Partner on behalf of whom amounts are placed in the
Holdback Account (a “Holdback Partner”) in any year, the General Partner, on
behalf of the Partnership, may make a cash advance against distributions of
Carried Interest Proceeds to such Holdback Partner to the extent distributions
actually received by such Holdback Partner (net of amounts placed in the
Holdback Account) are not sufficient for such Holdback Partner to pay when due
estimated income tax imposed on it, calculated using the Assumed Income Tax Rate
(the “Estimated Income Tax Amount”). Amounts of Carried Interest Proceeds
otherwise distributable to a Holdback Partner pursuant to Section 4.2(b) shall
be reduced by the amount of any Estimated Income Tax Amounts distributed to such
Holdback Partner pursuant to this Section 4.5(e) until all such Estimated Income
Tax Amounts are restored. As promptly as reasonably practicable following the
end of the fiscal year of the Partnership to which such Carried Interest
Proceeds are attributable, the General Partner, on behalf of the Partnership,
shall calculate, with respect to each Holdback Partner who has received a
distribution of an Estimated Income Tax Amount, the product of (i) the actual
taxable income allocable in respect of the Carried Interest Proceeds
attributable to such Holdback Partner in such year less the cumulative taxable
loss that has been allocated to such Holdback Partner to the extent such loss
has not previously reduced taxable income pursuant to this provision and
(ii) the Assumed Income Tax Rate (the “Recalculated Income Tax Amount”). If any
Holdback Partner has received distributions under this Section 4.5(e) or
Section 4.5(b) for such year which are less than the Recalculated Income Tax
Amount, as determined by the General Partner in its sole discretion, the General
Partner, on behalf of the Partnership, may distribute to such Holdback Partner
the amount of such deficiency, together with any penalties or interest assessed
that are attributable to a differential between the Estimated Income Tax Amount
and the Recalculated Income Tax Amount, out of the funds in the Holdback Account
on the due date for the filing of such Holdback Partner’s tax return for such
year. If any Holdback Partner has received distributions of aggregate Estimated
Income Tax Amounts in excess of the Recalculated Income Tax Amount (such excess,
the “Excess Income Tax Amount”), such Holdback Partner shall as promptly as
practicable (and, in any event, within 90 days of such notice) contribute to the
Partnership the amount specified in such notice, without interest thereon, for
credit to the Holdback Account; provided that, until such Excess Income Tax
Amount is repaid in full, to the fullest extent provided at law or in equity,
the Partnership shall have a security interest in all rights, title and interest
in and to such Partner’s interest in the Partnership, and, notwithstanding
anything to the contrary contained in this Agreement, the Partnership shall not
be obligated to make any further payment or distribution to such Partner until
such Excess Income Tax Amount shall have been repaid. The General Partner, on
behalf of the Partnership,

 

20



--------------------------------------------------------------------------------

shall have the right to set-off as appropriate and apply against such Partner’s
obligation to make such contribution pursuant to this Section 4.5(e) the
obligations of the Partnership to distribute funds pursuant to this
Section 4.5(e) and any amounts otherwise payable to such Partner by the
Partnership or any other Affiliate thereof (including amounts unrelated to
Estimated Income Tax Amounts and Excess Income Tax Amounts, such as returns of
capital, profit thereon and dividends, as well as employee salary or bonus).

ARTICLE V

Capital Contributions and Capital Commitments; Allocations; Expenses

SECTION 5.1 Capital Contributions.

(a) Capital Calls.

(i) Capital Calls for Contributions to Fund. At least five Business Days prior
to each date on which the General Partner, on behalf of the Partnership, is
required to make a capital contribution pursuant to the Fund Partnership
Agreement, each Partner shall make a capital contribution to the Partnership in
immediately available funds in an amount equal to the product of (A) the amount
of such capital contribution to be made by the Partnership and (B) a fraction
the numerator of which shall be the Unpaid Capital Commitment of such Partner
and the denominator of which shall be the Unpaid Capital Commitments of all
Partners; provided that no default shall be deemed to have occurred hereunder
until the date on which the General Partner, on behalf of the Partnership, is
required to make such capital contribution. The General Partner shall give each
Partner at least five Business Days prior notice of the amount to be contributed
by such Partner pursuant to this Section 5.1(a)(i). Any amount so contributed
shall reduce such Partner’s Unpaid Capital Commitment. The General Partner, on
behalf of the Partnership, may invest, until such capital contributions are made
to the Fund, any funds received by it from a Partner pursuant to this
Section 5.1(a)(i) in the manner determined by the General Partner. Any interest
earned thereon shall be for the account of such Partner and shall be distributed
to such Partner promptly following the date on which such capital contributions
are made to the extent that the General Partner determines in good faith that
such interest is not required to pay expenses of the Partnership.

(ii) Other Capital Calls. The General Partner may determine in its sole and
absolute discretion at any time or from time to time that the Partnership
requires additional capital to meet its obligations for extraordinary expenses
such as litigation expenses, or other expenses of the Partnership. In the event
the General Partner issues such a capital call, each Partner shall make a
capital contribution to the Partnership in immediately available funds in an
amount equal to the product of (A) the amount of such required capital and
(B) such Partner’s Profit Sharing Percentage; provided that the General Partner
may calculate the capital contributions to be made by the Partners with respect
to such expenses on any other basis (including on the basis of Unpaid Capital
Commitments and/or requiring certain, but not all, Partners to make capital
contributions for extraordinary expenses) if the General Partner determines in
good faith that such other basis is clearly more equitable; provided, further,
that no Partner shall be required to make a capital contribution pursuant to
this Section 5.1(a)(ii) in an amount greater than its Unpaid Capital Commitment.
The General Partner shall give each Partner at least five Business Days prior
notice of the amount to be contributed by such Partner pursuant to this
Section 5.1(a)(ii). Any amount so contributed by a Partner shall reduce such
Partner’s Unpaid Capital Commitment. The General Partner, on behalf of the
Partnership, may determine, in its sole discretion, to advance funds out of the
Operating Reserve to any Partner to fund such Partner’s capital contributions.

(iii) Returns of Distributions. If at any time the General Partner in its sole
and absolute discretion determines that the Partnership cannot meet its
obligations for extraordinary expenses such as litigation expenses, including as
a result of a Section 9.2 Liability (as defined in the Fund Partnership
Agreement) the General Partner may require each Partner and former Partner to
return distributions made to such Partner hereunder for the purpose of meeting
such Partner’s pro rata share (based on the Partners’ After-Tax Carried Interest
Amounts)

 

21



--------------------------------------------------------------------------------

of such obligations in an amount up to, but in no event in excess of, the
aggregate amount of distributions actually received by such Partner from the
Partnership. The General Partner shall give each Partner and former Partner at
least five Business Days prior notice of the amount to be contributed by such
Partner pursuant to this Section 5.1(a)(iii). The General Partner may require
returns of distributions pursuant to this Section 5.1(a)(iii) without regard to
whether a call for capital contributions could be made pursuant to
Section 5.1(a)(ii). Notwithstanding the foregoing, no Partner shall be required
to return distributions under this Section 5.1(a)(iii) other than for
obligations arising primarily from activities of the Partnership during the
period of such Partner’s (or in the case of a Family Related Limited Partner,
its associated EPI Limited Partner’s) employment with, or retention by, EPI, the
Investment Advisor, the Investment Manager or any of their respective
Affiliates.

(b) Consequences of Capital Call Default. In the event that a Partner defaults
with respect to such Partner’s obligation to make capital contributions or
return distributions pursuant to Section 5.1(a) (such Partner being sometimes
referred to herein as a “Defaulting Partner”), the General Partner at its option
may (i) require other Partners to make such capital contribution in proportion
to their respective Profit Sharing Percentages, or on any other basis (including
on the basis of Unpaid Capital Commitments and/or requiring certain, but not
all, Partners to make capital contributions) if the General Partner determines
in good faith that such other basis is clearly more equitable, or (ii) arrange
for the amount of such capital contribution to be advanced on behalf of such
Defaulting Partner on such terms as the General Partner shall determine in its
sole and absolute discretion to be fair and equitable, which may include
provision for security as provided below. Each Partner hereby grants to the
Partnership a right of set-off and a security interest, effective upon such
Partner becoming a Defaulting Partner, in all accounts receivable and other
rights to receive payment (other than in respect of employee salary or bonus)
from the Partnership or any of its Affiliates and agrees that, upon the
effectiveness of such security interest, the General Partner, on behalf of the
Partnership, may sell, collect or otherwise realize upon such collateral.

(c) A Partner’s Unpaid Capital Commitment will be adjusted proportionately with
adjustments (including to zero) in Profit Sharing Percentages. Any adjustment of
the Capital Commitment of a Partner shall be reflected on the books and records
of the Partnership. If at any time the Profit Sharing Percentage and Unpaid
Capital Commitment of a Partner are reduced to zero and such Partner has not
made a capital contribution to the Partnership, the General Partner may remove
such Partner as a Partner of the Partnership.

(d) Except as provided in this Section 5.1, no Partner shall be required to make
capital contributions to the Partnership.

SECTION 5.2 Capital Accounts.

A separate capital account (a “Capital Account”) shall be established and
maintained for each Partner. The Capital Account of each Partner shall be
credited with such Partner’s capital contributions, if any, to the Partnership,
all Profits allocated to such Partner pursuant to Section 5.3 and any items of
income or gain which are specially allocated pursuant to Section 5.4; and shall
be debited with all Losses allocated to such Partner pursuant to Section 5.3,
any items of loss or deduction of the Partnership specially allocated to such
Partner pursuant to Section 5.4, and all cash and the Carrying Value of any
property (net of liabilities assumed by such Partner and the liabilities to
which such property is subject) distributed by the Partnership to such Partner.
To the extent not provided for in the preceding sentence, the Capital Accounts
of the Partners shall be adjusted and maintained in accordance with the rules of
Treasury Regulations Section 1.704-1(b)(2)(iv), as the same may be amended or
revised. Any references in any section of this Agreement to the Capital Account
of a Partner shall be deemed to refer to such Capital Account as the same may be
credited or debited from time to time as set forth above. In the event of any
transfer of any interest in the Partnership in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred interest.

 

22



--------------------------------------------------------------------------------

SECTION 5.3 Allocations of Profits and Losses.

Except as otherwise provided in this Agreement, Profits and Losses and to the
extent necessary, individual items of income, gain, loss or deduction of the
Partnership shall be allocated among the Partners in a manner such that the
Capital Account of each Partner, after giving effect to the special allocations
set forth in Sections 5.4(b), (c), (d), (e), (f), (g), (h) and (i) and
immediately after making such allocation, is, as nearly as possible, equal
(proportionately) to (i) the distributions that would be made to such Partner
pursuant to Section 7.3 if the Partnership were dissolved, its affairs wound up
and its assets sold for cash equal to their respective Carrying Values, all
Partnership liabilities were satisfied (limited with respect to each nonrecourse
liability to the Carrying Value of the assets securing such liability), and the
net assets of the Partnership were distributed in accordance with Section 7.3 to
the Partners immediately after making such allocation, minus (ii) such Partner’s
share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain,
computed immediately prior to the hypothetical sale of assets, minus (iii) such
Partner’s obligations in respect of any Give-Back Obligation.

SECTION 5.4 Special Allocations.

Notwithstanding any other provision in this Article V:

(a) Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Partnership taxable year, the Partners shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 5.4(a) is intended to
comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

(b) Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit balance in such Partner’s Adjusted Capital
Account Balance created by such adjustments, allocations or distributions as
promptly as possible; provided that an allocation pursuant to this
Section 5.4(b) shall be made only to the extent that a Partner would have a
deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.4(b) were not in this Agreement. This Section 5.4(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.

(c) Gross Income Allocation. If any Partner has a deficit Capital Account at the
end of any Fiscal Year which is in excess of the sum of (i) the amount such
Partner is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this Section 5.4(c)
shall be made only if and to the extent that a Partner would have a deficit
Capital Account in excess of such sum after all other allocations provided for
in this Article V have been tentatively made as if Section 5.4(b) and this
Section 5.4(c) were not in this Agreement.

(d) Payee Allocation. In the event any payment to any person that is treated by
the Partnership as the payment of an expense is recharacterized by a taxing
authority as a Partnership distribution to the payee as a Partner, such payee
shall be specially allocated an amount of Partnership gross income and gain as
quickly as possible equal to the amount of the distribution.

 

23



--------------------------------------------------------------------------------

(e) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Capital Account balances.

(f) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).

(g) Allocations Relating to Taxable Issuance of Partnership Interests. Any
income, gain, loss, or deduction realized as a direct or indirect result of the
issuance (or deemed issuance) of an Interest to a Partner (the “Issuance Items”)
shall be allocated among the Partners so that, to the extent possible, the net
amount of such Issuance Items, together with all other allocations under this
Agreement to each Partner, shall be equal to the net amount that would have been
allocated to each such Partner if the Issuance Items had not been realized.

(h) Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
Partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.4(h) are intended to comply with the provisions of temporary Treasury
Regulations Section 1.704-1T(b)(4)(xi), and shall be interpreted consistently
therewith.

SECTION 5.5 Tax Allocations.

For income tax purposes, each item of income, gain, loss and deduction of the
Partnership shall be allocated among the Partners in the same manner as the
corresponding items of Profits and Losses and specially allocated items are
allocated for Capital Account purposes; provided that in the case of any asset
the Carrying Value of which differs from its adjusted tax basis for United
States federal income tax purposes, income, gain, loss and deduction with
respect to such asset shall be allocated solely for income tax purposes in
accordance with the principles of Sections 704(b) and (c) of the Code (in any
manner determined by the General Partner) so as to take account of the
difference between Carrying Value and adjusted basis of such asset; provided,
further, that the Partnership shall use the traditional method (as such term is
defined in Treasury Regulations Section 1.704-3(b)(1)) for all Section 704(c)
allocations and “reverse Section 704(c)” allocations. Notwithstanding the
foregoing, the Tax Matters Partner shall make such allocations for tax purposes
as may be needed to ensure that allocations are in accordance with the interests
of the Partners, within the meaning of the Code and Treasury Regulations.

SECTION 5.6 Tax Advances.

To the extent the Partnership is required by law to withhold or to make tax
payments on behalf of or with respect to any Partner or the Partnership is
subjected to tax itself by reason of the status of any Partner (“Tax Advances”),
the General Partner may withhold such amounts and make such tax payments as so
required. All Tax Advances made on behalf of a Partner shall, at the option of
the General Partner, (i) be promptly paid to the Partnership by the Partner on
whose behalf such Tax Advances were made or (ii) be repaid by reducing the
amount of the current or next succeeding distribution or distributions which
would otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner. Whenever the General Partner selects option
(ii) pursuant to the preceding sentence for repayment of a Tax Advance by a
Partner, for all other purposes of this Agreement such Partner shall be treated
as having received all distributions (whether before or upon liquidation)
unreduced by the amount of such Tax Advance. The Partnership shall also have the
right to set-off as appropriate and apply against such Partner’s obligation to
repay Tax Advances any amounts otherwise payable to such Partner by any
Affiliate of the Partnership (including amounts such as returns of capital,
profit thereon and dividends, but not employee salary or bonus). Each Partner
hereby agrees to indemnify and hold harmless the Partnership and the other
Partners from and against any liability (including, without limitation, any
liability for taxes, penalties, additions to tax or interest) with respect to
income attributable to or distributions or other payments to such Partner.

 

24



--------------------------------------------------------------------------------

SECTION 5.7 Expenses.

Except as otherwise agreed to by the Partners, the Partnership shall bear and be
responsible for all expenses incurred in connection with the operation of the
Partnership. The General Partner may cause the Partnership to borrow from any
Affiliate on such terms as the General Partner may reasonably determine for the
payment of expenses, and may cause the Partnership to pay expenses and repay
borrowings from any source of funds of the Partnership as the General Partner
may determine.

ARTICLE VI

Books and Reports; Tax Matters

SECTION 6.1 General Accounting Matters.

(a) The General Partner shall keep or cause to be kept books and records
pertaining to the Partnership’s business showing all of its assets and
liabilities, receipts and disbursements, Profits and Losses, Partners’ Capital
Accounts and all transactions entered into by the Partnership, including the
Record of Limited Partners. Such books and records of the Partnership shall be
kept by the General Partner at its principal place of business and at the
Partnership’s office in Ontario and shall be available for inspection by any
Partner or the estate or other legal representative thereof during normal
business hours; provided that to the fullest extent permitted by law, other than
as provided in Section 6.1(b) below, the General Partner may withhold access of
any Partner (or the estate or other legal representative thereof) to information
regarding the affairs of the Partnership to the extent that the General Partner
reasonably determines that it is in the interests of the Partnership to withhold
such access for reasons of confidentiality, but may not withhold access to any
such information from the professional advisors of any such Partner (or the
estate or other legal representative thereof) who need access to such
information for purposes of monitoring compliance with the provisions hereof if
such professional advisors agree to comply with such measures as the General
Partner may reasonably impose to preserve the confidentiality of such
information from such Partner (or the estate or other legal representative
thereof). The Partnership’s books of account shall be maintained in United
States dollars and kept on the tax basis method of accounting in accordance with
principles established by the General Partner and otherwise in accordance with
United States generally accepted accounting principles and on a basis consistent
with the books of account of the Fund.

(b) As soon as is practicable after the close of each Fiscal Year, a copy of the
financial statements of the Partnership shall be furnished to each Partner and
shall include, as of the end of such Fiscal Year:

(i) a statement of net assets of the Partnership;

(ii) a statement of income or loss and a statement of Partners’ capital; and

(iii) a statement of changes in cash flow of the Partnership.

In addition, each person that was a Partner at any time during a Fiscal Year
shall be supplied with such information as may be reasonably required to enable
such Partner to prepare its Federal, state, local and foreign income tax returns
based upon such person’s status as a Partner, such other information as such
Person may reasonably request for the purpose of applying for withholding taxes
and a statement as to such Partner’s Capital Account as at the close of such
Fiscal Year.

SECTION 6.2 Fiscal Year.

The Fiscal Year of the Partnership for financial statement and tax purposes
shall begin January 1st and end on December 31st of each year, except for short
taxable years in the years of the Partnership’s formation and termination and as
otherwise required by Code.

 

25



--------------------------------------------------------------------------------

SECTION 6.3 Certain Tax Matters.

The General Partner shall prepare or cause to be prepared all federal, state and
local, as well as foreign, if any, tax returns of the Partnership for each year
for which such returns are required to be filed and shall file or cause such
returns to be timely filed. The General Partner shall determine the appropriate
treatment of each item of income, gain, loss, deduction and credit of the
Partnership and the accounting methods and conventions under the tax laws of the
United States, the several states and other relevant jurisdictions as to the
treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The General Partner may cause the Partnership
to make or refrain from making any and all elections permitted by such tax laws.
The Partnership and each Partner hereby designate the General Partner (or such
other Partner as the General Partner may designate) as the “tax matters partner”
for purposes of Section 6231(a)(7) of the Code (the “Tax Matters Partner”). The
Tax Matters Partner will take no action which is reasonably expected to have a
material adverse effect on one or more of the Partners unless such action is
approved by the General Partner. The Tax Matters Partner will be responsible for
notifying all Partners of ongoing proceedings, both administrative and judicial,
and will represent the Partnership throughout any such proceeding. The Partners
will furnish the Tax Matters Partner with such information as it may reasonably
request to provide the Internal Revenue Service with sufficient information to
allow proper notice to the Partners. The Tax Matters Partner will not bind any
other Partner to any extension of the statute of limitations or to a settlement
agreement without such Partner’s written consent which consent shall not be
unreasonably withheld. The Tax Matters Partner shall take such action as may be
necessary to cause each other Partner to become a “notice partner” within the
meaning of Section 6223 of the Code.

ARTICLE VII

Dissolution

SECTION 7.1 Dissolution.

The Partnership shall be dissolved and subsequently terminated upon a
determination by the General Partner to dissolve the Partnership at any time
following the dissolution and termination of the Fund. Subject to the Act, the
death, retirement, dissolution, resignation, expulsion or bankruptcy of any
Partner shall not cause the dissolution of the Partnership, and following any
such event the remaining Partners shall have the right to continue the business
of the Partnership.

SECTION 7.2 Winding-up.

When the Partnership is dissolved, the business and property of the Partnership
shall be wound up and liquidated by the General Partner. The General Partner
shall use its best efforts to reduce to cash and cash equivalent items such
assets of the Partnership as the General Partner shall deem it advisable to sell
and to obtain fair value for such assets (taking into account applicable tax,
legal and business considerations).

SECTION 7.3 Final Distribution.

(a) Within 120 calendar days after the effective date of dissolution of the
Partnership (or such later date as the General Partner shall determine), the
assets of the Partnership shall be distributed to satisfy all creditors of the
Partnership (including the payment of expenses of the winding-up, liquidation
and dissolution of the Partnership), including Partners who are creditors of the
Partnership, to the extent otherwise permitted by law, either by the payment
thereof or the making of reasonable provision therefor (including the
establishment of reserves, in amounts established by the General Partner).

(b) The remaining assets, if any, of the Partnership shall be applied and
distributed pro rata to the Partners until each such Partner receives an amount
equal to the amount of its capital balance as reflected on the books and records
of the Partnership.

 

26



--------------------------------------------------------------------------------

SECTION 7.4 No Obligation to Restore Capital Accounts.

Except as provided in Section 4.5 and Section 5.1(a)(iii) and as may otherwise
be required by law, no Partner whose Capital Account balance is a negative or
deficit amount (either during the existence of the Partnership or upon
liquidation) shall have any obligation to return any amounts previously
distributed to such Partner or to contribute cash or other assets to the
Partnership to restore or make up the deficit in such Partner’s impaired Capital
Account.

ARTICLE VIII

Transfer of Partners’ Interests

SECTION 8.1 Transfer of Partnership Interests.

(a) No Partner may, directly or indirectly, Transfer such Partner’s interest in
the Partnership without advance notice to and the prior consent of the General
Partner, which consent may be given or withheld in the General Partner’s sole
and absolute discretion. Notwithstanding the foregoing, no consent shall be
necessary in the case of a Transfer by an EPI Limited Partner upon her or his
death, to her or his estate or heirs, and in which event such interest shall
nevertheless be deemed to be held by the initial holder thereof for purposes of
determining consequences under Sections 4.4 and 4.5, unless the General Partner
reasonably determines upon advice of counsel that such Transfer would materially
increase the likelihood that either the Partnership would be subject to the
registration requirements of the Investment Company Act of 1940, as amended, or
jeopardize the status of the Partnership as a partnership for federal income tax
purposes.

(b) Upon a Limited Partner’s Transfer of all or any part of such Limited
Partner’s Interest in the Partnership to any person under Section 8.1(a)
(including an Affiliate of such Partner or a permitted transferee under
Section 8.1(a)) (the “Assignee”), such Assignee shall be admitted as a
substitute Limited Partner in lieu of such transferor Partner only with the
written consent of the General Partner which consent may be given or withheld in
its sole and absolute discretion.

(c) Unless an Assignee is admitted as a substitute Limited Partner in accordance
with Section 8.1(b) and the Act, a Transfer by a Limited Partner of all or any
part of such Limited Partner’s interest in the Partnership shall not release
such Limited Partner from any of such Limited Partner’s obligations or
liabilities (including, without limitation, such Partner’s obligations to make
capital contributions hereunder and such Limited Partner’s liability therefor),
or limit the General Partner’s rights with respect to such Limited Partner, of
any nature whatsoever arising under this Agreement, and such Assignee shall be
entitled only to allocations and distributions with respect to its Interest and
shall have no right to any accounting or information concerning the affairs of
the Partnership and shall not have any of the other rights of a Limited Partner
under this Agreement.

(d) Any purported Transfer by a Partner of all or any part of its interest in
the Partnership in violation of this Article VIII shall be null and void and of
no force or effect.

ARTICLE IX

Additional Partners

SECTION 9.1 Admission of Additional Partners.

(a) A person may be admitted subsequent to the date hereof as an additional
Partner with the consent of the General Partner and upon amendment of the Record
of Limited Partners by the General Partner. Upon the admission of any additional
Partner, such Partner may be allocated a Profit Sharing Percentage as agreed to
by the General Partner.

 

27



--------------------------------------------------------------------------------

(b) Concurrently with the admission of any substitute or additional Partner, the
General Partner shall forthwith cause any necessary papers to be filed and
recorded and notice to be given wherever and to the extent required showing the
substitution of such transferee as a substitute Partner in place of the
transferor Partner, or as an admission of an additional Partner. The admission
of any person as a substitute or additional Partner shall be conditioned upon
such person’s written acceptance and adoption of all the terms and provisions of
this Agreement.

ARTICLE X

Miscellaneous

SECTION 10.1 Arbitration; Waiver of Partition/Action for Accounting.

Any dispute, controversy or claim arising out of or relating to this Agreement
or to the Partnership’s affairs or the rights or interests of the Partners
including, but not limited to, the validity, interpretation, performance, breach
or termination of this Agreement, whether arising during the Partnership term or
at or after its termination or during or after the liquidation of the
Partnership, shall be settled exclusively by arbitration in New York City by
three neutral arbitrators in accordance with the International Arbitration Rules
then obtaining of the American Arbitration Association. If the parties to any
such controversy are unable to agree upon such arbitrators, then the arbitrators
shall be appointed in accordance with such rules. The parties consent to the
exclusive jurisdiction of the courts of competent jurisdiction in the Province
of Ontario in respect of any action or proceeding relating in any way to this
Agreement. The parties shall not raise any objection to the venue of any
proceedings in any such court, including the objection that the proceedings have
been brought in an inconvenient forum. The General Partner irrevocably appoints
the Process Agent as its agent to receive on behalf of it service of copies of
the statement of claim and any other process which may be served in any such
action or proceeding. Such service may be made by delivering a copy of such
process to the General Partner in care of the Process Agent at the Process
Agent’s most recent address in Toronto as set out herein, and the General
Partner irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. A final judgment in any such action or proceeding may be
enforced in other jurisdictions by suit on the judgment or in any other manner
specified by law and shall not be re-litigated on the merits.

SECTION 10.2 Successors and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns and, in particular,
the estate of a deceased Partner shall remain liable for all of such Partner’s
obligations hereunder to the extent that such obligations are not expressly
affected by such Partner’s death under the terms hereof. Any Partner who is
entitled to a post-employment Profit Sharing Percentage following termination of
such Partner’s employment or, in the case of an Operating Executive, consultancy
of a Partner with EPI, the Investment Advisor, the Investment Manager or any of
their respective Affiliates may assign, at the time of such termination of
employment, his or her right to receive all or a portion of such post-employment
Profit Sharing Percentage to a trust, partnership or other entity for investment
by or for the benefit of partners of such Partner’s family or for charitable
purposes; provided that no such assignment shall be permitted in the event that
such assignment would, or would be reasonably expected to, result in an adverse
impact on the Partnership or its Affiliates or on any other Partner of the
Partnership.

SECTION 10.3 Other Covenants of the Partners.

(a) By executing this Agreement, each Partner expressly agrees, at all times
during the term of the Partnership and thereafter and whether or not at the time
a Partner of the Partnership or an employee of EPI, the Investment Advisor, the
Investment Manager or any of their respective Affiliates, without the consent of
the General Partner, to maintain the confidentiality of, and not to disclose to
any person, any material information relating to the business, financial
results, clients or affairs of the Partnership that shall not be generally known
to

 

28



--------------------------------------------------------------------------------

the public, except (a) to such Partner’s professional advisers who are bound by
a confidentiality obligation to the same extent set forth herein, (b) as
required for any arbitration proceeding pursuant to Section 10.1 or as required
by law, by rule or regulation having the force of law, by any regulatory or
self-regulatory organization having jurisdiction or by process of law, (c) as
required by the Act or (d) as is reasonably necessary in the best interests of
the business of the Partnership and the Fund. Each Partner that is an entity
shall cause its owners to comply with the provisions of this Section 10.3. The
provisions of this Section 10.3 shall survive the termination of the
Partnership. Notwithstanding anything in this Agreement to the contrary, to
comply with Treasury Regulations Section 1.6011-4(b)(3)(i), each Partner may
disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and tax structure of the Partnership or any
transactions undertaken by the Partnership.

(b) Each EPI Limited Partner acknowledges that a breach of his or her
obligations under this Section 10.3 (for the avoidance of doubt, determined
without giving effect to any modification pursuant to Section 10.12) shall
constitute an event of Cause with the consequences specified pursuant to
Section 4.4.

SECTION 10.4 Notices. Whenever notice is required or permitted by this Agreement
to be given, such notice shall be in writing (including fax, e.mail or other
electronic means) and shall be given to any Partner at its address, fax number
or e.mail address shown in the Partnership’s books and records. Each such notice
shall be effective (a) if given by fax, upon electronic confirmation of receipt,
(b) if given by e.mail, when sent and (c) if given by any other means, when
delivered to and receipted for at the address of such Partner, as the case may
be, specified as aforesaid.

SECTION 10.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single instrument. Any
signature on the signature page of this Agreement may be an original or a fax or
electronically transmitted signature.

SECTION 10.6 Entire Agreement. This Agreement, together with the separate
written agreements referenced herein, embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein. Except as expressly provided herein, this Agreement and such separate
written agreements supersede all prior agreements and understandings between the
parties with respect to such subject matter. This Agreement does not create any
right of employment on the part of any Partner and no Partner shall have any
right (implied or otherwise) to be paid any amount hereunder except as expressly
provided for herein. The parties hereto acknowledge that the Partnership,
without any further act or approval of any Partner, may enter into side letters
or other writings with EPI Limited Partners or Special Limited Partners
(including without limitation the Participation Agreement, any Terms Letter and
any agreement regarding the termination of a Partner’s employment or
consultancy) which have the effect of establishing rights under, or altering or
supplementing, the terms of, this Agreement. The parties hereto agree that any
rights established, or any terms of the Agreement altered or supplemented, in
such a side letter or other writing entered into by the Partnership with a
Partner shall govern with respect to such Partner notwithstanding any other
provision of this Agreement.

SECTION 10.7 Amendments; Power of Attorney.

(a) This Agreement may be amended or modified with the consent by the General
Partner; provided that no such amendment shall (i) increase any Partner’s
relative share of capital contributions, reduce its share of the Partnership’s
distributions, income and gains, or increase its share of the Partnership’s
losses without the written consent of each Partner so affected (for the
avoidance of doubt, adjustments in Profit Sharing Percentages and capital
interests in the Partnership effected in accordance with the provisions of this
Agreement shall not be deemed to be amendments or modifications of this
Agreement for this purpose), or (ii) amend this Section 10.7 without the consent
of each Partner.

 

29



--------------------------------------------------------------------------------

(b) Each Limited Partner hereby grants to each General Partner an irrevocable
power of attorney to consent to any amendment or modification of this Agreement
duly adopted pursuant to Section 10.7(a) and to execute any instrument,
certificate or writing evidencing the taking of any action which has been
approved in accordance with the provisions of this Agreement.

(c) The General Partner may unilaterally amend this Agreement on or before the
effective date of the final regulations, as determined by the General Partner in
its sole discretion, to (i) authorize and direct the election of a safe harbor
under Treasury Regulations Section 1.83-3(l) (or any similar provision) under
which the fair market value of a partnership interest that is transferred in
connection with the performance of services is treated as being equal to the
liquidation value of that interest, (ii) provide for an agreement by the
Partnership and each of its Partners to comply with all of the requirements set
forth in such regulations and Notice 2005-43 (and any other guidance provided by
the IRS with respect to such election) with respect to all partnership interests
transferred in connection with the performance of services while the election
remains effective, (iii) provide for the allocation of items of income, gains,
deductions and losses required by the final regulations similar to Treasury
Regulations Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) provide for any
other related amendments.

SECTION 10.8 Headings.

The table of contents and headings contained in this Agreement or in any annex
are for convenience of reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

SECTION 10.9 Representations and Warranties.

(a) Each Partner which is not a natural person represents, warrants and
covenants to the other Partners that such Partner is duly formed and validly
existing under the laws of the jurisdiction of its organization with full power
and authority to perform its obligations hereunder and that the execution,
delivery and performance of this Agreement has been duly authorized by such
Partner.

(b) Each Partner who is a natural person represents, warrants and covenants to
the other Partners that such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder.

(c) Each Partner represents, warrants and covenants to the other Partners that:

(i) this Agreement has been duly executed and delivered by such Partner and
constitutes the valid and legally binding agreement of such Partner enforceable
in accordance with its terms against such Partner subject to the effect of
bankruptcy, insolvency, moratorium and other similar laws relating to creditors’
rights generally, by general equitable principles and by an implied covenant of
good faith and fair dealing;

(ii) the execution and delivery of this Agreement by such Partner and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate, to which such Partner or any Affiliate is a party or
by which it or any Affiliate is bound or to which its or any Affiliate’s
properties are subject, or require any authorization or approval under or
pursuant to any of the foregoing which has not been obtained, or violate any
statute, regulation, law, order, writ, injunction, judgment or decree to which
such Partner or any Affiliate is subject;

(iii) such Partner is not in default (nor has any event occurred which with
notice, lapse of time, or both, would constitute a default) in the performance
of any obligation, agreement or condition contained in any indenture, mortgage,
deed of trust, credit agreement, note or other evidence of indebtedness or any
lease or other agreement, or any license, permit, franchise or certificate, to
which it is a party or by which it is bound or to which the properties of it are
subject, nor is it in violation of any statute, regulation, law, order, writ,
injunction, judgment or decree to which it is subject, which default or
violation would materially adversely affect such Partner’s ability to carry out
its obligations under this Agreement;

 

30



--------------------------------------------------------------------------------

(iv) there is no litigation, investigation or other proceeding pending or, to
the knowledge of such Partner, threatened against such Partner or any of its
Affiliates as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would materially adversely
affect such Partner’s ability to carry out its obligations under this Agreement;

(v) no consent, approval or authorization of, or filing, registration or
qualification with, any court or governmental authority on the part of such
Partner is required for the execution and delivery of this Agreement by such
Partner, and, except as may be required under applicable securities and
commodities laws in connection with the registration of the Partnership or such
Partner, the performance of its obligations and duties hereunder;

(vi) such Partner is acquiring its interest in the Partnership for such
Partner’s own account for investment purposes only and not with a view to resale
or distribution;

(vii) such Partner understands that such interests in the Partnership have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), the securities laws of any state thereof or the securities laws of any
other jurisdiction, nor is such registration contemplated;

(viii) such Partner understands and agrees further that, subject to the limited
rights set forth in this Agreement, its interest in the Partnership must be held
indefinitely unless such interest is subsequently registered under the
Securities Act, the securities laws of any state and the securities laws of any
other jurisdiction or an exemption from registration under the Securities Act
and these laws covering the sale of such interests is available; that even if
such an exemption is available, the assignability and transferability of its
interests in the Partnership will be governed by this Agreement, which imposes
substantial restrictions on transfer; that legends stating that its interests in
the Partnership have not been registered under the Securities Act and these laws
and setting out or referring to the restrictions on the transferability and
resale of the Interests will be placed on all documents evidencing such
Interests, if any;

(ix) such Partner has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
interests in the Partnership, is able to bear the risk of loss of an investment
in such interests and understands the risks of, and other considerations
relating to, a purchase of interests in the Partnership;

(x) such Partner’s overall commitment to the Partnership and other investments
which are not readily marketable is not disproportionate to such Partner’s net
worth and such Partner has no need for immediate liquidity in such Partner’s
investment in its interests in the Partnership; and

(xi) such Partner has carefully read this Agreement and, to the full
satisfaction of such Partner, such Partner has been furnished any materials such
Partner has requested relating to the Partnership and the Fund and the offering
of interests in the Partnership, has consulted to the extent deemed appropriate
by such Partner with such Partner’s own advisors as to the financial, tax, legal
and related matters concerning an investment in the Partnership and such Partner
has been afforded the opportunity to ask questions of representatives of the
Partnership concerning the terms and conditions of the offering and to obtain
any additional information necessary to verify the accuracy of any
representations or information provided to such Partner and to make an informed
investment decision with respect to an investment in the Partnership.

(d) All of the representations, warranties and covenants made under this
Section 10.9 shall be deemed to be made on a continuing basis during the term of
the Partnership and shall survive the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby. Each Partner
agrees to notify the Investment Committee promptly upon becoming aware of a
breach in any of his or her representations, warranties and covenants hereunder.

SECTION 10.10 Division of Property.

In the event of a property settlement or separation agreement between a Partner
and his or her spouse, such Partner agrees that he or she shall use his or her
reasonable efforts to retain all of his or her Interest in the Partnership and
shall reimburse his or her spouse for any Interest he or she may have in the
Partnership out of

 

31



--------------------------------------------------------------------------------

funds, assets or proceeds separate and distinct from his or her interest in the
Partnership. To the extent that such Partner is unable, despite his or her
exercise of reasonable efforts, to retain all of his or her Interest in the
Partnership, such Partner shall use reasonable efforts to assign to his or her
spouse only the right to share in profits and losses, to receive distribution or
distributions, and to receive allocation of income, gain, loss, deduction or
credit or similar item to which the assigning Partner was entitled, to the
extent assigned, with the assigning Partner remaining entitled to exercise all
rights and powers of a Partner hereunder. Notwithstanding the foregoing, if a
spouse or former spouse of a Partner acquires an Interest in the Partnership as
a Partner as a result of any such proposed settlement or separation agreement,
such spouse or former spouse shall be entitled only to allocation and
distributions with respect to his or her Interest and shall have no right to
information concerning the affairs of the Partnership and shall not have any
other rights of a Partner under this Agreement.

SECTION 10.11 Other Covenants of the Partners.

(a) In consideration for being admitted as a Partner hereunder, each EPI Limited
Partner hereby acknowledges that (i) he or she is bound by the provisions set
forth in such Partner’s agreements with EPI, the Investment Advisor, the
Investment Manager or any of their Affiliates regarding post-employment
covenants and (ii) a breach of his or her obligations thereunder or under this
Section 10.11 shall constitute an event of Cause.

(b) In the event that any EPI Limited Partner’s employment or, in the case of an
Operating Executive, consultancy with EPI, the Investment Advisor, the
Investment Manager or any of their Affiliates is terminated for any reason,
except as required by law or legal process, the Partnership and such Partner
agree to refrain from making any comments or statements in the media or to the
press or to any individual or entity with whom EPI, the Investment Advisor, the
Investment Manager or any of their respective Affiliates has a business
relationship or others, which could be likely to adversely affect (i) such
Partner’s future employment or such Partner’s personal or professional
reputation, in the case of comments or statements by the Partnership, or
(ii) the conduct of the business of the Partnership or any of its Affiliates, or
any of their plans or prospects, or the business reputation of the Partnership
or any of its Affiliates, or any of their respective employees, in the case of
comments or statements by such Partner. For purposes of this Section 10.11(b),
no comment or statement shall be deemed to be a comment or statement of the
Partnership unless it is an official comment or statement of the Partnership or
a comment or statement by any then EPI Limited Partner. The General Partner
shall use its reasonable best efforts to cause all personnel of the Partnership
and its Affiliates to comply with the provisions of this Section 10.11(b).

(c) Each EPI Limited Partner acknowledges that a breach of his or her
obligations under this Section 10.11 (for the avoidance of doubt, determined
without giving effect to any modification pursuant to Section 10.12) shall
constitute an event of Cause with the consequences specified pursuant to
Section 4.4.

SECTION 10.12 Severability.

In the event that any provision of this Agreement, including the post-employment
covenants set forth in Sections 10.3 and 10.11 hereof and in each of the
Partner’s respective Terms Letters, shall be held or deemed to be invalid,
illegal or unenforceable in any jurisdiction, for any reason, the invalidity of
that provision shall not have the effect of rendering the provision in question
unenforceable in any other jurisdiction or in any other case or of rendering any
other provisions herein unenforceable. Instead, in such an event, the remainder
of this Agreement shall be construed as if not containing the particular invalid
or unenforceable provision or provisions, and the rights and obligations of the
parties shall be enforced accordingly; and the invalid provision shall be
substituted with a valid provision which most closely approximates the intent
and the economic effect of the invalid provision and which would be enforceable
to the maximum extent permitted in such jurisdiction or in such case.

SECTION 10.13 Irreparable Harm.

Each of the Partners hereby agrees that a failure to comply with the provisions
of Section 10.11 of this Agreement would cause irreparable harm to the
Partnership, and, therefore, the Partnership shall be entitled to an

 

32



--------------------------------------------------------------------------------

injunction and other equitable relief in the event of any such failure to comply
with the provisions of Section 10.11.

SECTION 10.14 Partnership Tax Treatment.

The Partners intend for the Partnership to be treated as a partnership for U.S.
federal income tax purposes and no election to the contrary shall be made.

SECTION 10.15 Joint and Several Liability of EPI Limited Partners and Family.

Each EPI Limited Partner and his or her respective Family Related Limited
Partners hereby agree to be jointly and severally liable for any obligations of
such EPI Limited Partner and his or her respective Family Related Limited
Partners hereunder.

SECTION 10.16 Consistent Treatment for Family Related Limited Partners.

For purposes of this Agreement, in the case of any Family Related Limited
Partner, (i) the termination of the employment or, in the case of an Operating
Executive, consultancy with EPI, the Investment Advisor, the Investment Manager
or any of their respective Affiliates of the EPI Limited Partner with which such
Family Related Limited Partner is associated may, in the sole discretion of the
General Partner, be deemed a termination of employment of such Family Related
Limited Partner, with the same character as the character of such EPI Limited
Partner’s termination (e.g., with or without Cause, etc.), and (ii) the rights
of the Partnership to repurchase a Family Related Limited Partner’s Profit
Sharing Percentage pursuant to Section 4.4 shall be the same as the rights of
the Partnership with respect to its associated EPI Limited Partner.

SECTION 10.17 No Third-Party Beneficiaries.

The provisions of this Agreement are intended solely to benefit the Partnership
and the Partners (and their Affiliates and Covered Persons) and, except as
otherwise specifically agreed with any third party, to the fullest extent
permitted by applicable law, shall not be construed as conferring any benefit
upon any creditor of the Partnership (and no such creditor shall be a
third-party beneficiary of this Agreement), and no Partner shall have any duty
or obligation to any creditor of the Partnership to make any contributions to
the Partnership pursuant to Article V.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

General Partner: Evercore Mexico GP Holdings LLC By:   /s/ Ciara Burnham   Name:
Ciara Burnham   Title:   President Organizational Limited Partner: /s/ Jason
Klurfeld Name: Jason Klurfeld Investment Manager: Solely with respect to
Section 3.1(c) Evercore Mexico Management Limited By:   /s/ Peter Huber   Name:
Peter Huber   Title:   Authorized Signatory Limited Partners: By:   /s/ Pero
Aspe   Name: Pedro Aspe Evercore GP Holdings LLC By:   /s/ Robert B. Walsh  
Name: Robert B. Walsh   Title:   CFO

 

34



--------------------------------------------------------------------------------

ANNEX A

 

General Partner

   ADDRESS Evercore Mexico GP Holdings LLC   

55 East 52nd Street

43rd Floor,

New York, NY 10055

Limited Partners

   ADDRESS Evercore GP Holdings LLC   

55 East 52nd Street

43rd Floor,

New York, NY 10055

EPI Limited Partners      Pedro Aspe   

55 East 52nd Street

43rd Floor,

New York, NY 10055

 

35